 



Exhibit 10.1
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of August 31, 2006
among
GRANT PRIDECO, INC.,
and
CERTAIN SUBSIDIARIES
as Borrowers,
BANK OF AMERICA, N.A.,
as Syndication Agent
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, US Swing Line Lender and an L/C Issuer,
HSBC BANK PLC,
as UK Swing Line Lender and an L/C Issuer,
JPMORGAN CHASE BANK, N.A.,
as Documentation Agent,
and
The Other Lenders Party Hereto
BANC OF AMERICA SECURITIES LLC
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Co-Book Managers



 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
           
ARTICLE I
  DEFINITIONS AND ACCOUNTING TERMS     1  
 
           
1.01
  Defined Terms     1  
1.02
  Other Interpretive Provisions     28  
1.03
  Accounting Terms     29  
1.04
  Exchange Rates; Currency Equivalents     29  
1.05
  Additional Alternative Currencies     30  
1.06
  Change of Currency     30  
1.07
  Times of Day     31  
1.08
  Letter of Credit Amounts     31  
 
           
ARTICLE II
  THE COMMITMENTS AND CREDIT EXTENSIONS     31  
 
           
2.01
  Committed Loans     31  
2.02
  Borrowings, Conversions and Continuations of Committed Loans     32  
2.03
  Letters of Credit     34  
2.04
  Swing Line Loans     47  
2.05
  Prepayments     55  
2.06
  Termination or Reduction of Commitments     57  
2.07
  Repayment of Loans     58  
2.08
  Interest     58  
2.09
  Fees     59  
2.10
  Computation of Interest and Fees     60  
2.11
  Evidence of Debt     60  
2.12
  Payments Generally; Administrative Agent's Clawback     61  
2.13
  Sharing of Payments by Lenders     63  
2.14
  Designated Borrowers     64  
2.15
  Increase in Commitments     65  
 
           
ARTICLE III
  TAXES, YIELD PROTECTION AND ILLEGALITY     67  
 
           
3.01
  Taxes     67  
3.02
  Illegality     69  
3.03
  Inability to Determine Rates     70  
3.04
  Increased Costs; Reserves on Eurocurrency Rate Loans     70  
3.05
  Compensation for Losses     72  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
           
3.06
  Mitigation Obligations; Replacement of Lenders     73  
3.07
  Survival     73  
 
           
ARTICLE IV
  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS     73  
 
           
4.01
  Conditions of Initial Credit Extension     73  
4.02
  Conditions to all Credit Extensions     75  
 
           
ARTICLE V
  REPRESENTATIONS AND WARRANTIES     76  
 
           
5.01
  Existence, Qualification and Power     76  
5.02
  Authorization; No Contravention     76  
5.03
  Governmental Authorization; Other Consents     76  
5.04
  Binding Effect     77  
5.05
  Financial Statements     77  
5.06
  Litigation     77  
5.07
  No Default     77  
5.08
  Ownership of Property; Liens     77  
5.09
  Environmental Compliance     77  
5.10
  Insurance     78  
5.11
  Taxes     78  
5.12
  ERISA Compliance     78  
5.13
  Subsidiaries     79  
5.14
  Margin Regulations; Investment Company Act     79  
5.15
  Disclosure     79  
5.16
  Compliance with Laws     79  
5.17
  [Intentionally deleted.]     79  
5.18
  Representations as to Foreign Obligors     80  
 
           
ARTICLE VI
  AFFIRMATIVE COVENANTS     81  
 
           
6.01
  Financial Statements     81  
6.02
  Certificates; Other Information     81  
6.03
  Notices     83  
6.04
  [Intentionally deleted]     83  
6.05
  Preservation of Existence, Etc.     83  
6.06
  Maintenance of Properties     84  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
           
6.07
  Maintenance of Insurance     84  
6.08
  Compliance with Laws     84  
6.09
  Books and Records     84  
6.10
  Inspection Rights     84  
6.11
  Use of Proceeds     84  
6.12
  [Intentionally Deleted]     84  
6.13
  Additional Guarantors     84  
 
           
ARTICLE VII
  NEGATIVE COVENANTS     85  
 
           
7.01
  Liens     85  
7.02
  [Intentionally Deleted]     86  
7.03
  Indebtedness     86  
7.04
  Fundamental Changes     88  
7.05
  Dispositions     88  
7.06
  Restricted Payments     89  
7.07
  Change in Nature of Business     90  
7.08
  Transactions with Affiliates     90  
7.09
  Burdensome Agreements     90  
7.10
  Use of Proceeds     90  
7.11
  Financial Covenants     90  
 
           
ARTICLE VIII
  EVENTS OF DEFAULT AND REMEDIES     91  
 
           
8.01
  Events of Default     91  
8.02
  Remedies Upon Event of Default     93  
8.03
  Application of Funds     93  
 
           
ARTICLE IX
  ADMINISTRATIVE AGENT AND OTHER AGENTS     94  
 
           
9.01
  Appointment and Authority     94  
9.02
  Rights as a Lender     95  
9.03
  Exculpatory Provisions     95  
9.04
  Reliance by Administrative Agent     96  
9.05
  Delegation of Duties     96  
9.06
  Resignation of Administrative Agent     96  
9.07
  Non-Reliance on Administrative Agent and Other Lenders     97  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
           
9.08
  No Other Duties, Etc.     97  
9.09
  Administrative Agent May File Proofs of Claim     98  
9.10
  Guaranty Matters     98  
 
           
ARTICLE X
  MISCELLANEOUS     99  
 
           
10.01
  Amendments, Etc.     99  
10.02
  Notices; Effectiveness; Electronic Communication     100  
10.03
  No Waiver; Cumulative Remedies     102  
10.04
  Expenses; Indemnity; Damage Waiver     102  
10.05
  Payments Set Aside     104  
10.06
  Successors and Assigns     104  
10.07
  Treatment of Certain Information; Confidentiality     109  
10.08
  Right of Setoff     110  
10.09
  Interest Rate Limitation     110  
10.10
  Counterparts; Integration; Effectiveness     110  
10.11
  Survival of Representations and Warranties     111  
10.12
  Severability     111  
10.13
  Replacement of Lenders     111  
10.14
  Governing Law; Jurisdiction; Etc.     112  
10.15
  Waiver of Jury Trial     113  
10.16
  USA PATRIOT Act Notice     113  
10.17
  Judgment Currency     113  
10.18
  Amendment and Restatement; Release of Security for        
 
  Existing Credit Agreement     114  
10.19
  ENTIRE AGREEMENT     114  

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

     
SCHEDULES
   
 
   
1.01(a)
  Loan Funding Accounts
1.01(b)
  Mandatory Cost Formulae
1.01(c)
  Subsidiary Guarantors
2.01
  Commitments and Applicable Percentages
5.11
  Tax Agreements
5.13
  Subsidiaries and Other Equity Investments
7.01
  Existing Liens
7.03
  Existing Indebtedness
7.03A
  Intercompany Debt Subordination Terms
7.09
  Existing Burdensome Agreements
10.02
  Administrative Agent's Office; Certain Addresses for Notices
 
   
EXHIBITS
   
 
   
Form of
   
 
   
A-1
  Committed Loan Notice
A-2
  US Swing Line Loan Notice
A-3
  UK Swing Line Loan Notice
B
  Note
C
  Compliance Certificate
D
  Assignment and Assumption
E
  Company Guaranty
F
  Subsidiary Guaranty
G
  Designated Borrower Request and Assumption Agreement
H
  Designated Borrower Notice

-v-



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
     This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as
of August 31, 2006, among GRANT PRIDECO, INC., a Delaware corporation (the
“Company”), certain Subsidiaries of the Company party hereto pursuant to
Section 2.14 (each, including each Designated UK Borrower (as hereinafter
defined), a “Designated Borrower” and, together with the Company, the
“Borrowers” and, each a “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), BANK OF AMERICA,
N.A., as Syndication Agent, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, US Swing Line Lender and an L/C Issuer, HSBC BANK PLC, as
UK Swing Line Lender and an L/C Issuer, and JPMORGAN CHASE BANK, N.A., as
Documentation Agent.
     The Company and the Designated Borrowers have entered into the Credit
Agreement dated as of May 12, 2005 (as the same has been modified, the “Existing
Credit Agreement”), with Bank of America, N.A., as syndication agent, Wells
Fargo Bank, National Association, as administrative agent, US swing line lender
and an L/C issuer, HSBC Bank plc, as UK swing line lender and an L/C issuer,
Deutsche Bank Securities Inc., as documentation agent, and the other lenders
party thereto.
     The Borrowers have requested that the Lenders amend and restate the terms
of the Existing Credit Agreement, and the Lenders are willing to do so on the
terms and conditions set forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Acquisition” means the direct or indirect purchase or acquisition, whether
in one or more related transactions, of all or substantially all of the capital
stock of any Person or group of Persons or all or substantially all of the
assets, liabilities, and business of any Person or group of Persons.
     “Administrative Agent” means Wells Fargo Bank, National Association in its
capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent.
     “Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.

 



--------------------------------------------------------------------------------



 



     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Aggregate Combined Commitments” means the Aggregate Commitments (US) plus
the UK Commitment.
     “Aggregate Commitments (US)” means the Commitments of all the Lenders other
than the UK Swing Line Lender.
     “Agreement” means this Credit Agreement.
     “Alternative Currency” means (i) with respect to Loans hereunder, each of
Euro, Sterling and Canadian Dollars, (ii) with respect to Letters of Credit
issued hereunder, each of Euro, Sterling, Canadian Dollars, Saudi Riyals,
Australian Dollars and Singapore Dollars, and (iii) each other currency (other
than Dollars) that is approved in accordance with Section 1.05.
     “Alternative Currency Equivalent” means, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
     “Alternative Currency Reserve” means, at any time, the Dollar amount equal
to 5% of the Outstanding Amount of Loans denominated in Alternative Currencies
at such time.
     “Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Combined Commitments and $75,000,000. The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Combined Commitments.
     “Applicable Percentage” means with respect to any Lender at any time
(a) when Outstanding Amounts exist or remain with respect to Committed Loans
made or deemed made to refinance UK Swing Line Loans or Unreimbursed Amounts
with respect to UK Issued L/Cs, risk participations are held by the Lenders in
any UK Swing Line Loan, or risk participations are held by the Lenders in UK
Issued L/Cs, or when such Committed Loans are concurrently being made or deemed
made or such participations are concurrently being purchased or deemed
purchased, the Applicable Percentage (UK Included) of such Lender (including the
UK Swing Line Lender), at such time and (b) when no such Outstanding Amounts
exist or remain (or are concurrently being made or deemed made) and no such risk
participations are held (or are concurrently being purchased or deemed
purchased), the Applicable Percentage (US) of such Lender.
     “Applicable Percentage (UK Included)” means with respect to any Lender at
any time, the percentage (carried out to the ninth decimal place) of the
Aggregate Combined Commitments represented by such Lender’s Commitment or UK
Commitment, as applicable. If the commitment of each Lender to make Loans and
the obligation of the L/C Issuers to make L/C Credit Extensions have been
terminated pursuant to Section 8.02 or if the Aggregate Commitments (US) and UK
Commitment have expired, then the Applicable Percentage (UK

-2-



--------------------------------------------------------------------------------



 



Included) of each Lender shall be determined based on the Applicable Percentage
(UK Included) of such Lender most recently in effect, giving effect to any
subsequent assignments and participations pursuant to Article 2. The initial
Applicable Percentage (UK included) of each Lender is set forth opposite the
name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.
     “Applicable Percentage (US)” means with respect to any Lender at any time,
the percentage (carried out to the ninth decimal place) of the Aggregate
Commitments (US) represented by such Lender’s Commitment at such time. If the
commitment of each Lender to make Loans and the obligation of the L/C Issuers to
make L/C Credit Extensions have been terminated pursuant to Section 8.02 or if
the Aggregate Commitments (US) have expired, then the Applicable Percentage
(US) of each Lender shall be determined based on the Applicable Percentage
(US) of such Lender most recently in effect, giving effect to any subsequent
assignments, and participations pursuant to Article 2. The initial Applicable
Percentage (US) of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
     “Applicable Rate” means, from time to time, the following percentages per
annum, based upon the Debt Rating as set forth below:
Applicable Rate

                                              Applicable           Applicable  
          Rate for   Applicable Rate   Rate for the Pricing   Debt Ratings  
Eurocurrency   for Base Rate   Commitment   Level   Moody’s/S&P   Rate Loans  
Loans   Fee
     1
  A3/A- or better     0.300 %     0.000 %     0.065 %
     2
  Baa1/BBB+     0.350 %     0.000 %     0.080 %
     3
  Baa2/BBB     0.450 %     0.000 %     0.100 %
     4
  Baa3/BBB-     0.650 %     0.000 %     0.125 %
     5
  Ba1/BB+     0.825 %     0.000 %     0.175 %
     6
  Ba2/BB     1.000 %     0.000 %     0.225 %
     7
  lower than Ba2/BB     1.375 %     0.375 %     0.300 %

     “Debt Rating” means, as of any date of determination, the rating as
determined by either S&P or Moody’s (collectively, the “Debt Ratings”) of the
Company’s non-credit-enhanced, senior unsecured long-term debt; provided that
(a) if the respective Debt Ratings issued by the foregoing rating agencies
differ by one level, then the Pricing Level for the higher of such Debt Ratings
shall apply (with the Debt Rating for Pricing Level 1 being the highest and the
Debt Rating for Pricing Level 7 being the lowest); (b) if there is a split in
Debt Ratings of more than one level, then, the Pricing Level that is one level
lower than the Pricing Level of the higher Debt Rating shall apply; and (c) if
the Company does not have any Debt Rating, Pricing Level 7 shall apply.
Initially, the Applicable Rate shall be determined based upon Pricing Level 5.
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective, in the case of an
upgrade, during the period commencing on the date of

-3-



--------------------------------------------------------------------------------



 



delivery by the Borrower to the Administrative Agent of notice thereof pursuant
to Section 6.03(e) and ending on the date immediately preceding the effective
date of the next such change and, in the case of a downgrade, during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.
     “Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent, any Swing
Line Lender, or any L/C Issuer, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.
     “Applicant Borrower” means an Applicant Domestic Borrower or an Applicant
Foreign Borrower, as applicable.
     “Applicant Domestic Borrower” has the meaning specified in Section 2.14.
     “Applicant Foreign Borrower” has the meaning specified in Section 2.14.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arrangers” means Banc of America Securities LLC, and Wells Fargo Bank,
National Association, in their respective capacities as joint lead arrangers and
co-book managers.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b), and accepted by the Administrative
Agent, in substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease Obligation or other arrangement described
in clauses (b) or (c) of the definition of Off-Balance Sheet Liabilities, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a capital lease and
(c) in respect of any asset securitization transaction, the outstanding balance
of the amounts advanced in respect of the applicable assets.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Company and its Subsidiaries for the fiscal year ended December 31, 2005,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

-4-



--------------------------------------------------------------------------------



 



     “Australian Dollars” means the lawful currency of Australia.
     “Availability Period” means the period from and including the Closing Date
to the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments (US) pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of each L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Bank Guaranty” means a guaranty executed by HSBC with respect to
obligations of a Designated UK Borrower and provided pursuant to this Agreement.
     “Base Rate” means for any day a fluctuating rate per annum equal to
(a) with respect to Loans other than UK Swing Line Loans, the higher of (i) the
Federal Funds Rate plus 1/2 of 1% and (ii) the rate of interest in effect for
such day as publicly announced from time to time by Wells Fargo as its “prime
rate,” and (b) with respect to UK Swing Line Loans, the rate of interest in
effect for such day as published from time to time by HSBC as its “base rate”.
The “prime rate” or “base rate” is a rate set by Wells Fargo or HSBC, as
applicable, based upon various factors including such Person’s respective costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in such rate announced by Wells Fargo or
HSBC, as applicable, shall take effect at the opening of business on the day
specified in the public announcement of such change.
     “Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
All Base Rate Loans shall be denominated in Dollars.
     “Borrower” and “Borrowers” each has the meaning specified in the
introductory paragraph hereto.
     “Borrower Materials” has the meaning specified in Section 6.02.
     “Borrowing” means a Committed Borrowing, a US Swing Line Borrowing, or a UK
Swing Line Borrowing, as the context may require.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:
     (a) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate

-5-



--------------------------------------------------------------------------------



 



Loan, means any such day on which dealings in deposits in Dollars are conducted
by and between banks in the London interbank eurodollar market;
     (b) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;
     (c) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and
     (d) if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.
     “Canadian Dollars” and “$Cdn” mean the lawful currency of Canada.
     “Cash Collateralize” has the meaning specified in Section 2.03(g), and
“Cash Collateral” shall mean the cash or deposit account balances provided by
the Company as collateral pursuant to Section 2.03(g).
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Change of Control” means an event or series of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 50% or more of the equity securities of the Company entitled to
vote for members of the board of directors or equivalent governing body of the
Company on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);

-6-



--------------------------------------------------------------------------------



 



     (b) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Company
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
     (c) any Person or two or more Persons acting in concert shall have acquired
by contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Company, or control over the equity securities of
the Company entitled to vote for members of the board of directors or equivalent
governing body of the Company on a fully-diluted basis (and taking into account
all such securities that such Person or group has the right to acquire pursuant
to any option right) representing 50% or more of the combined voting power of
such securities.
     “Closing Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01.
     “Code” means the Internal Revenue Code of 1986.
     “Commitment” means, as to each Lender (other than the UK Swing Line
Lender), its obligation to (a) make Committed Loans to the Borrowers pursuant to
Section 2.01, (b) purchase participations in L/C Obligations, and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement, including pursuant
to Section 2.15.
     “Committed Borrowing” means a borrowing consisting of simultaneous
Committed Loans of the same Type, in the same currency and, in the case of
Eurocurrency Rate Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01.
     “Committed Loan” has the meaning specified in Section 2.01.
     “Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of

-7-



--------------------------------------------------------------------------------



 



Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A-1.
     “Company” has the meaning specified in the introductory paragraph hereto.
     “Company Guaranty” means the Company Guaranty made by the Company in favor
of the Administrative Agent and the Lenders, substantially in the form of
Exhibit E.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
     “Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (or minus, as indicated) the following to the extent
deducted (or included, as applicable) in calculating such Consolidated Net
Income and without duplication: (i) plus Consolidated Interest Charges for such
period, (ii) plus or minus, as the case may be, the provision for Federal,
state, local and foreign income taxes of the Company and its Subsidiaries for
such period, (iii) plus depreciation and amortization expense, including
amortization of any goodwill or other intangibles, for such period, and
(iv) plus or minus, as the case may be, other non-recurring expenses or items of
the Company and its Subsidiaries reducing or increasing, as applicable, such
Consolidated Net Income, in each case, which do not represent a cash item in
such period or any future period, including any impairment of goodwill or other
long lived assets, (v) plus any issuances of Equity Interests attributable to
non-cash compensation expense, (vi) plus or minus, as the case may be, non-cash
gains or losses, including, without limitation, the non-cash gains or losses
arising from write-offs in connection with discontinued operations and the
subsequent sale of any such written off operations, (vii) plus the write-off of
amortized or deferred financing, legal and accounting costs in connection with
the refinancing of the Existing Credit Agreement, (viii) plus tender premiums,
fees, and other amounts expensed in connection with the Tender Activities,
including without limitation the cost of related Swap Contracts; provided,
however, that for purposes of calculating the foregoing, (A) with respect to any
Person that is not a Subsidiary of the Company, or that is accounted for by the
equity method of accounting, the net income of such Person for such period shall
not be included in the calculation of Consolidated EBITDA for such period, but
the amount of dividends or distributions, or other payments not constituting a
return of capital, which are paid in cash (or to the extent converted into cash
during the applicable period) to the Company or a Subsidiary thereof in respect
of such period shall be included in the calculation of Consolidated EBITDA for
such period, and (B) Consolidated EBITDA for any period shall be calculated on a
pro forma basis to give effect to any material business acquisitions or material
business dispositions during such period as if such acquisition or disposition,
and any related assumption or repayment of indebtedness, occurred on the first
day of the applicable period.
     “Consolidated Interest Charges” means, for any period, for the Company and
its Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Company and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Company and its Subsidiaries with respect to such
period under capital leases that is treated as interest in accordance with GAAP.
Consolidated Interest

-8-



--------------------------------------------------------------------------------



 



Charges for any period shall be calculated on a pro forma basis to give effect
to any material business acquisitions or material business dispositions during
such period as if such acquisition or disposition, and any related assumption or
repayment of indebtedness, occurred on the first day of the applicable period.
     “Consolidated Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of the four
prior fiscal quarters ending on such date to (b) Consolidated Interest Charges
for such period.
     “Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (excluding all extraordinary items and excluding the cumulative
effect of changes in accounting practices) for that period.
     “Consolidated Net Worth” means, as of any date of determination, for the
Company and its Subsidiaries on a consolidated basis, Shareholders’ Equity of
the Company and its Subsidiaries on that date, calculated without giving effect
to goodwill impairment charges during any period on or after December 31, 2004.
     “Consolidated Total Indebtedness” means, as of any date of determination,
for the Company and its Subsidiaries on a consolidated basis but without
duplication, the sum of (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including Obligations
hereunder) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) all purchase money Indebtedness,
(c) all direct (but not contingent) obligations arising under draws on letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (d) all obligations in respect
of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business) where the purchase price is
deferred in excess of 270 days, (e) Attributable Indebtedness in respect of
capital leases and Synthetic Lease Obligations, (f) all Guarantees with respect
to outstanding Indebtedness of the types specified in clauses (a) through
(e) above of Persons other than the Company or any Subsidiary, and (g) all
Indebtedness of the types referred to in clauses (a) through (f) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Company or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Company or such Subsidiary; provided however, that
Consolidated Total Indebtedness shall not include obligations arising in
connection with any letters of credit, except to the extent that any
reimbursement obligation owed by the account party with respect thereto remains
unpaid after the date on which reimbursement therefore is due under the
applicable documentation, or if no due date is so specified, for more than two
Business Days following demand for payment therefor.
     “Consolidated Total Indebtedness to Total Capitalization Ratio: means, as
of any date of determination, the ratio of (a) Consolidated Total Indebtedness
as of such date to (b) Total Capitalization as of such date.

-9-



--------------------------------------------------------------------------------



 



     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
     “Debt Rating” has the meaning specified in the definition of “Applicable
Rate”.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum, and (b) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate plus 2% per annum.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Committed Loans, participations in L/C Obligations, or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.
     “Designated Borrower” has the meaning specified in the introductory
paragraph hereto.
     “Designated Borrower Notice” has the meaning specified in Section 2.14.
     “Designated Borrower Request and Assumption Agreement” has the meaning
specified in Section 2.14.
     “Designated UK Borrower” means each of ReedHycalog Eurasia Ltd, a company
organized under the laws of England and Wales, and ReedHycalog UK Ltd, a company

-10-



--------------------------------------------------------------------------------



 



organized under the laws of Northern Ireland, together with any Foreign
Subsidiary that becomes a Designated Borrower pursuant to Section 2.14.
     “Designated UK Borrower Obligations” means, collectively, the Loans and L/C
Obligations, including Committed Loans and UK Swing Line Loans, of the
Designated UK Borrowers.
     “Disposition” or “Dispose” means the sale, transfer, exclusive license,
lease or other disposition (including any sale and leaseback transaction) of any
property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith; provided however, that a “Disposition”
does not include any of the following: (a) the non-exclusive licensing of
intellectual property rights, (b) any license by the Company to a Subsidiary
thereof and (c) any single transaction or series of related transactions that
involves assets having a fair market value (as reasonably determined by the
Company) of less than $5,000,000.
     “Documentation Agent” means JPMorgan Chase Bank, N.A., in its capacity as
documentation agent under any of the Loan Documents, or any successor
documentation agent.
     “Dollar” and “$” mean lawful money of the United States.
     “Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of any political subdivision of the United States.
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, the L/C Issuers, and the Swing Line
Lenders and (ii) unless an Event of Default has occurred and is continuing, the
Company (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Company or any of the Company’s Affiliates or Subsidiaries; and
provided further, however, that an Eligible Assignee shall include only a
Lender, an Affiliate of a Lender or another Person, which, through its Lending
Offices, is capable of lending the applicable Alternative Currencies to the
relevant Borrowers without the imposition of any additional Indemnified Taxes.
     “EMU” means the economic and monetary union in accordance with the Treaty
of Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty
of 1992 and the Amsterdam Treaty of 1998.
     “EMU Legislation” means the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.

-11-



--------------------------------------------------------------------------------



 



     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
     “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate a Pension
Plan in a distress termination under Section 4041(c) of ERISA; (e) the
termination of a Multiemployer Plan under Section 4041A of ERISA; (f) the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (g) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any

-12-



--------------------------------------------------------------------------------



 



Pension Plan or Multiemployer Plan; or (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Company or any ERISA Affiliate.
     “Euro” and “EUR” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.
     “Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum (rounded upward, if necessary, to a
whole multiple of 1/100 of 1%) equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent or the UK Swing Line Lender, as applicable, from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurocurrency Rate” for such Interest Period shall be the rate per
annum equal to the rate (rounded upward, if necessary, to a whole multiple of
1/100 of 1%) at which the Administrative Agent or the UK Swing Line Lender, as
applicable, is offered Dollar deposits at or about 11:00 a.m., London time, two
Business Days prior to the beginning of such Interest Period in the London or
other offshore interbank market where the eurodollar and foreign currency and
exchange operations in respect of its Eurocurrency Rate Loans are then being
conducted for delivery on the first day of such Interest Period for the number
of days comprised therein, in Same Day Funds, and in the approximate amount of
the Eurocurrency Rate Loan being made, continued or converted.
     “Eurocurrency Rate Loan” means a Committed Loan that bears interest at a
rate based on the Eurocurrency Rate or a UK Swing Line Loan. Eurocurrency Rate
Loans may be denominated in Dollars or in an Alternative Currency. All Committed
Loans denominated in an Alternative Currency must be Eurocurrency Rate Loans.
     “Event of Default” has the meaning specified in Section 8.01.
     “Excluded Taxes” means, with respect to the Administrative Agent, any Swing
Line Lender, any Lender, any L/C Issuer, or any other recipient of any payment
to be made by or on account of any obligation of any Borrower hereunder,
(a) Taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which a Borrower, the
Administrative Agent, any Swing Line Lender, any L/C Issuer or any other such
recipient is located and (c) except as provided in the following sentence, in
the case of a Foreign Lender (other than an assignee pursuant to a request by
the Company under Section 10.13), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new Lending Office) or is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 3.01(e), except to the extent that such Foreign Lender (or
its assignor, if any) was

-13-



--------------------------------------------------------------------------------



 



entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the applicable Borrower with respect to such
withholding tax pursuant to Section 3.01(a). Notwithstanding anything to the
contrary contained in this definition, “Excluded Taxes” shall not include any
withholding tax imposed at any time on payments made by or on behalf of a
Foreign Obligor to any Lender hereunder or under any other Loan Document,
provided that such Lender shall have complied with Section 3.01(e).
     “Existing Credit Agreement” means that certain Credit Agreement dated as of
May 12, 2005, by and among the Company, the other Borrowers, the financial
institutions parties thereto as Lenders, Bank of America, N.A., as Syndication
Agent, Wells Fargo Bank, National Association, as Administrative Agent, US Swing
Line Lender and an L/C Issuer, HSBC Bank PLC, as UK Swing Line Lender and an L/C
Issuer, and Deutsche Bank Securities Inc., as Documentation Agent.
     “Existing Letters of Credit” means any letters of credit issued under the
Existing Credit Agreement and outstanding on the Closing Date.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Wells Fargo
on such day on such transactions as determined by the Administrative Agent.
     “Fee Letter” means each of (a) the letter agreement dated August ___, 2006,
among the Company, the Administrative Agent and Wells Fargo in its capacity as
Arranger and (b) the letter agreement dated August ___, 2006, among the Company,
the Syndication Agent, and Banc of America Securities LLC in its capacity as
Arranger.
     “Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.
     “Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.
     “Foreign Subsidiary” means any Subsidiary that is organized under the laws
of a jurisdiction other than the United States, a State thereof or the District
of Columbia.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.

-14-



--------------------------------------------------------------------------------



 



     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Granting Lender” has the meaning specified in Section 10.06(h).
     “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
     “Guaranties” means the Company Guaranty and the Subsidiary Guaranty.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas,

-15-



--------------------------------------------------------------------------------



 



infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.
     “HSBC” means HSBC Bank plc, and its successors.
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
     (c) net obligations of such Person under any Swap Contract;
     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 270 days after the
date on which such trade account payable was created);
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
     (f) capital leases and Off-Balance Sheet Liabilities;
     (g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends, but excluding from the foregoing obligations to purchase or
acquire Equity Interests pursuant to indemnity provisions of a business
acquisition agreement that provides, directly or indirectly, for the settlement
of claims in the Equity Interests of the purchaser; and
     (h) all Guarantees of such Person in respect of any of the foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Off-Balance Sheet
Liability as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

-16-



--------------------------------------------------------------------------------



 



     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 10.04(b).
     “Information” has the meaning specified in Section 10.07.
     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurocurrency
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the last Business Day of each March, June, September and December and the
Maturity Date.
     “Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Company in its Committed Loan
Notice or UK Swing Line Loan Notice, as applicable; provided that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (iii) no Interest Period shall extend beyond the Maturity Date.
     “IP Rights” has the meaning specified in Section 5.17.
     “IRS” means the United States Internal Revenue Service.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
applicable L/C Issuer and relating to any such Letter of Credit.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof,

-17-



--------------------------------------------------------------------------------



 



and all applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Applicable
Percentage. All L/C Advances shall be denominated in Dollars.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “L/C Issuer” means (a) with respect to Letters of Credit, other than Bank
Guaranties, issued hereunder and presentable in the United States, each of Wells
Fargo and any other Lender that agrees to become an L/C Issuer hereunder and
(b) with respect to Letters of Credit, including Bank Guaranties, issued for the
account of a Designated UK Borrower and presentable in London, HSBC, in each
case in its capacity as an issuer of Letters of Credit hereunder, or any
successor issuer or issuers of Letters of Credit hereunder.
     “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.08. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
     “Lender” has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes the Swing Line Lenders.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Company and
the Administrative Agent.
     “Letter of Credit” means any standby letter of credit, commercial letter of
credit or, in the case of HSBC, Bank Guaranty, issued hereunder and shall
include the Existing Letters of Credit. Letters of Credit may be issued in
Dollars or in an Alternative Currency.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.
     “Letter of Credit Expiration Date” means the day that is seven days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

-18-



--------------------------------------------------------------------------------



 



     “Letter of Credit Fee” has the meaning specified in Section 2.03(i).
     “Letter of Credit Sublimit” means an amount equal to the sum of (a)
$75,000,000 and (b) the amount of all L/C Obligations as of any date of
determination with respect to UK Issued L/Cs (not to exceed the UK Sublimit).
The Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Combined Commitments.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest (including any conditional sale or other
title retention agreement, any easement, right of way or other encumbrance on
title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).
     “Loan” means an extension of credit by a Lender to a Borrower under
Article II in the form of a Committed Loan or a Swing Line Loan.
     “Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement (and each comparable agreement by any future Designated UK
Borrower), each Note, each Issuer Document, each Fee Letter, and the Guaranties.
     “Loan Funding Account” means, for all Borrowings, the operating account
that (a) is listed on Schedule 1.01(a) as the “Loan Funding Account” for the
applicable type of Borrowing or (b) is hereafter designated in writing by two
Responsible Officers of the Company as the “Loan Funding Account” for such type
of Borrowing.
     “Loan Parties” means, collectively, the Company, each Subsidiary Guarantor,
and each Designated Borrower.
     “Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(b).
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Company and
its Subsidiaries taken as a whole; (b) a material impairment of the ability of
any Loan Party to perform its obligations under any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.
     “Material Domestic Subsidiary” means any Domestic Subsidiary of the Company
with consolidated assets having an aggregate book value, as of the end of its
fiscal year most recently ended, of at least $5,000,000.
     “Material UK Subsidiary” means any UK Subsidiary of the Company with
consolidated assets having an aggregate book value, as of the end of its fiscal
year most recently ended, of at least $5,000,000.
     “Maturity Date” means September 30, 2011.

-19-



--------------------------------------------------------------------------------



 



     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate
makes or is obligated to make contributions, or with respect to which the
Company or any ERISA Affiliate may have any liability, contingent or otherwise.
     “Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit B.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
     “Off-Balance Sheet Liabilities” means, with respect to any Person as of any
date of determination thereof, without duplication and to the extent not
included as a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred, and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
(b) Synthetic Lease Obligations; (c) the monetary obligations under any sale and
leaseback transaction which does not create a liability on the consolidated
balance sheet of such Person and its Subsidiaries; or (d) any other monetary
obligation arising with respect to any other transaction which (i) is
characterized as indebtedness for tax purposes but not for accounting purposes
in accordance with GAAP or (ii) is the functional equivalent of or takes the
place of borrowing but which does not constitute a liability on the consolidated
balance sheet of such Person and its Subsidiaries (for purposes of this clause
(d), any transaction structured to provide tax deductibility as interest expense
of any dividend, coupon or other periodic payment will be deemed to be the
functional equivalent of a borrowing).
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement,

-20-



--------------------------------------------------------------------------------



 



instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies (other than Excluded
Taxes) arising from any payment made hereunder or under any other Loan Document
or from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document.
     “Outstanding Amount” means (i) with respect to Committed Loans on any date,
the Dollar Equivalent amount of the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
such Committed Loans occurring on such date; (ii) with respect to Swing Line
Loans on any date, the Dollar Equivalent amount of the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of such Swing Line Loans occurring on such date; and (iii) with
respect to any L/C Obligations on any date, the Dollar Equivalent amount of the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the Company of Unreimbursed Amounts; provided
that if a Supporting L/C is issued with respect to a Bank Guaranty, the
Outstanding Amount of such Bank Guaranty shall not be included for purposes of
determining the Outstanding Amount of the L/C Obligations. In determining the
Outstanding Amount of a Lender’s Loans or L/C Obligations, the aggregate amount
of each Lender’s risk participation and funded participation in L/C Obligations,
Committed Loans, and Swing Line Loans shall be deemed to be held by such Lender
(and not by the Lender granting such participation), or deemed to be included in
such Lender’s Applicable Percentage (and not in the Applicable Percentage of the
Lender granting such participation), as applicable, for purposes of this
definition.
     “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Rate and (ii) an
overnight rate determined by the Administrative Agent, the applicable L/C
Issuer, or the applicable Swing Line Lender, as the case may be, in accordance
with banking industry rules on interbank compensation, and (b) with respect to
any amount denominated in an Alternative Currency, the rate of interest per
annum at which overnight deposits in the applicable Alternative Currency, in an
amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day by a branch or Affiliate of
Wells Fargo in the applicable offshore interbank market for such currency to
major banks in such interbank market.
     “Participant” has the meaning specified in Section 10.06(d).
     “Participating Member State” means each state so described in any EMU
Legislation.
     “PBGC” means the Pension Benefit Guaranty Corporation.

-21-



--------------------------------------------------------------------------------



 



     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or with respect to which the Company or any
ERISA Affiliate may have any liability, contingent or otherwise.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
     “Platform” has the meaning specified in Section 6.02.
     “Qualified Stock” means any Equity Interests of the Company other than any
Equity Interests that, by their respective terms (or by the terms of any
security into which such Equity Interests are convertible or for which they are
exercisable, redeemable, or exchangeable), or upon the happening of any event or
with the passage of time, matures, or are mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or are redeemable at the option of the
holder thereof, in whole or in part, in each case, on or prior to the date that
is 91 days after the Maturity Date, or are convertible into or are exchangeable
for debt securities of the Company or any of its Subsidiaries.
     “Register” has the meaning specified in Section 10.06(c).
     “Registered Public Accounting Firm” has the meaning specified in the
Securities Laws and shall be independent of the Company as prescribed by the
Securities Laws.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Committed Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, (c) with
respect to a US Swing Line Loan, a US Swing Line Loan Notice, and (d) with
respect to a UK Swing Line Loan, a UK Swing Line Loan Notice.
     “Required Lenders” means, as of any date of determination, Lenders having
more than 50% of the Aggregate Combined Commitments or, if the commitment of
each Lender to make Loans and the obligation of the L/C Issuers to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, Lenders holding
in the aggregate more than 50% of the Total Outstandings (with the aggregate
amount of each Lender’s risk participation and funded participation in L/C
Obligations, Swing Line Loans, and Committed Loans being deemed “held”

-22-



--------------------------------------------------------------------------------



 



by such Lender, and not by the Lender granting such participation, for purposes
of this definition); provided that the Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer or assistant treasurer of
a Loan Party. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party. With respect to the UK Borrower, a director
shall constitute a Responsible Officer.
     “Restricted Payment” means, with respect to any Person, any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any capital stock or other Equity
Interest of such Person, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent Person thereof); provided
that “Restricted Payments” shall not include distributions constituting
dividends paid out of current income or retained earnings.
     “Revaluation Date” means (a) with respect to any Loan, each of the
following: (i) each date of a Borrowing of a Eurocurrency Rate Loan denominated
in an Alternative Currency, (ii) each date of a continuation of a Eurocurrency
Rate Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates, not more frequently than once every 7 days, as the
Administrative Agent shall determine or the Required Lenders shall require; and
(b) with respect to any Letter of Credit, each of the following: (i) each date
of issuance of a Letter of Credit denominated in an Alternative Currency,
(ii) each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by the applicable L/C Issuer under any Letter of
Credit denominated in an Alternative Currency, and (iv) such additional dates as
the Administrative Agent or the applicable L/C Issuer shall determine or the
Required Lenders shall require.
     “S&P” means Standard & Poor’s Ratings Services, a division of the
McGraw-Hill Companies, Inc. and any successor thereto.
     “Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent, the applicable Swing Line Lender, or the
applicable L/C Issuer, as the case may be, to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.
     “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
     “Saudi Riyals” means the lawful currency of Saudi Arabia.

-23-



--------------------------------------------------------------------------------



 



     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Securities Laws” means the Securities Act of 1933, the Securities Exchange
Act of 1934, Sarbanes-Oxley and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the Public Company Accounting Oversight Board, as each of the
foregoing may be amended and in effect on any applicable date hereunder.
     “Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Company and its Subsidiaries as of that date
determined in accordance with GAAP.
     “Singapore Dollars” means the lawful currency of Singapore.
     “SPC” has the meaning specified in Section 10.06(h).
     “Spot Rate” for a currency means the rate determined by the Administrative
Agent or the L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.
     “Sterling” and “£” mean the lawful currency of the United Kingdom.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company. Voest Alpine shall not be a Subsidiary for any purposes of this
Credit Agreement, except as otherwise expressly stated herein, until and unless
the Company obtains control of Voest Alpine. Solely for purposes of making
calculations required hereunder in accordance with GAAP, Persons that would be
required under GAAP to be consolidated with the Company, but which are not
controlled by the Company, shall be deemed Subsidiaries solely for the purpose
of making such calculations, but such Persons shall not otherwise be deemed
Subsidiaries for purposes of any representation, warranty or covenant hereunder
(other than covenants, such as financial covenants, requiring a calculation in
accordance with GAAP).
     “Subsidiary Guarantors” means, collectively, (a) the Subsidiaries listed on
Part I of Schedule 1.01(c) hereto, (b) all Domestic Subsidiaries required to
execute a Subsidiary Guaranty

-24-



--------------------------------------------------------------------------------



 



under Section 6.13 hereafter, and (c) all UK Guarantors, provided that in no
event shall the foregoing defined term be construed to intend or suggest that
any of the UK Guarantors (other than ReedHycalog UK Holdings, LLP) have
guaranteed any indebtedness or obligations of the Company or any Domestic
Subsidiary.
     “Subsidiary Guaranty” means, collectively (i) the Subsidiary Guaranty made
by the Subsidiary Guarantors in favor of the Administrative Agent and the
Lenders, substantially in the form of Exhibit F, and (ii) each guaranty made by
a UK Guarantor in favor of the Administrative Agent and the Lenders with respect
to, in the case of the UK Guarantors other than ReedHycalog UK Holdings, LLP,
the obligations of the Designated UK Borrowers, together with each guaranty
delivered hereafter pursuant to Section 6.13.
     “Supporting L/C” means a Letter of Credit issued in support of a Bank
Guaranty pursuant to Section 2.03(m).
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement with respect to subject
matter described by any of the foregoing (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Swing Line” means the UK Swing Line and the US Swing Line.
     “Swing Line Lender” means each of the UK Swing Line Lender and the US Swing
Line Lender.
     “Swing Line Loan” means a UK Swing Line Loan or a US Swing Line Loan.

-25-



--------------------------------------------------------------------------------



 



     “Syndication Agent” means Bank of America, N.A., in its capacity as
syndication agent under any of the Loan Documents, or any successor syndication
agent.
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
     “TARGET Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, whether calculated on a separate or consolidated,
unitary or combined basis, and including any interest, additions to tax or
penalties applicable thereto.
     “Tender Activities” means the offers to purchase, call or redeem, and any
related consent solicitations, and the activities and expenses incurred in
connection therewith, with respect to the 9 5/8% Senior Notes due 2007 (CUSIP
No. 38821GAB7), and the 9% Senior Notes due 2009 (CUSIP No. 38821GAD3).
     “Threshold Amount” means $25,000,000.
     “Total Capitalization” means, at any time, the sum of Consolidated Total
Indebtedness and Consolidated Net Worth at such time.
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.
     “Type” means, with respect to a Committed Loan or UK Swing Line Loan, its
character as a Base Rate Loan or a Eurocurrency Rate Loan.
     “UK Commitment” means, as to the UK Swing Line Lender, its obligation to
(a) make UK Swing Line Loans pursuant to Section 2.04(b), (b) make Committed
Loans and purchase participations in Committed Loans pursuant to Section 2.01,
and (c) issue Letters of Credit for the account of the Designated UK Borrowers
and purchase risk participations in Letters of Credit pursuant to
Section 2.03(b), in an aggregate principal amount at any one time outstanding,
in the case of Loans and participations in Loans, and aggregate amount of L/C
Obligations then outstanding in the case of Letters of Credit and risk
participations in Letters of Credit, not to exceed, in the aggregate, the UK
Sublimit.
     “UK Guarantor” means, collectively, the Subsidiaries listed on Part II of
Schedule 1.01(c) hereto, and all Subsidiaries (other than Domestic Subsidiaries)
required to execute a guaranty under Section 6.13 hereafter.

-26-



--------------------------------------------------------------------------------



 



     “UK Issued L/C” means a Letter of Credit issued by HSBC, including a Bank
Guaranty.
     “UK Loan Party” means each of ReedHycalog UK Holdings, LLP, ReedHycalog
Eurasia Ltd, ReedHycalog UK Ltd, Reed Hycalog International Limited, and Camco
Drilling Group Limited.
     “UK Sublimit” means $25,000,000.
     “UK Subsidiary” means a Subsidiary organized under the laws of a country
comprising the United Kingdom.
     “UK Swing Line” means the revolving credit facility made available by the
UK Swing Line Lender pursuant to Section 2.04(b).
     “UK Swing Line Borrowing” means a borrowing of a UK Swing Line Loan
pursuant to Section 2.04(b).
     “UK Swing Line Lender” means HSBC, in its capacity as provider of UK Swing
Line Loans, or any successor swing line lender hereunder.
     “UK Swing Line Lender’s Office” means, with respect to any currency, the UK
Swing Line Lender’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the UK Swing Line Lender may from time to time
notify to the Company and the Lenders.
     “UK Swing Line Loan” has the meaning specified in Section 2.04(b)(i).
     “UK Swing Line Loan Notice” means a notice of a UK Swing Line Borrowing
pursuant to Section 2.04(b)(ii), which, if in writing, shall be substantially in
the form of Exhibit A-3.
     “Unfunded Pension Liability” means the excess of a the aggregate of the
actuarial present value of accumulated plan benefits (within the meaning of
Statement of Financial Accounting Standards No. 35) of all Pension Plans over
the fair market value of the assets of the Pension Plans, both determined as of
the most recently completed fiscal years of the Pension Plans.
     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i), and
shall include any such amounts with respect to Bank Guaranties.
     “US Swing Line” means the revolving credit facility made available by the
US Swing Line Lender pursuant to Section 2.04(a).
     “US Swing Line Borrowing” means a borrowing of a US Swing Line Loan
pursuant to Section 2.04(a).
     “US Swing Line Lender” means Wells Fargo, in its capacity as provider of US
Swing Line Loans, or any successor swing line lender hereunder.

-27-



--------------------------------------------------------------------------------



 



     “US Swing Line Loan” has the meaning specified in Section 2.04(a)(i).
     “US Swing Line Loan Notice” means a notice of a US Swing Line Borrowing
pursuant to Section 2.04(a)(ii), which, if in writing, shall be substantially in
the form of Exhibit A-2.
     “US Swing Line Sublimit” means an amount equal to the lesser of (a)
$20,000,000 and (b) the Aggregate Commitments (US). The US Swing Line Sublimit
is part of, and not in addition to, the Aggregate Commitments (US).
     “Voest Alpine” means each of Voest Alpine Tubulars GmbH & Co. KG, and Voest
Alpine Tubulars GmbH, each an Austrian business entity.
     “Wells Fargo” means Wells Fargo Bank, National Association, and its
successors.
     “Wholly Owned Foreign Subsidiary” means a Wholly Owned Subsidiary that is a
Foreign Subsidiary.
     “Wholly Owned Subsidiary” means, with respect to the Company, any Person
all of the capital stock or equivalent ownership interests of which, other than
directors’ qualifying shares required by law, is owned by the Company directly
and/or through other Wholly Owned Subsidiaries.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

-28-



--------------------------------------------------------------------------------



 



     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms. (a) Generally. All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
     (b) Changes in GAAP. If at any time any change in GAAP that the Company is
required to adopt, would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Company or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Company shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.
     1.04 Exchange Rates; Currency Equivalents. (a) The Administrative Agent or
the applicable L/C Issuer, as applicable, shall determine the Spot Rates as of
each Revaluation Date to be used for calculating Dollar Equivalent amounts of
Credit Extensions and Outstanding Amounts denominated in Alternative Currencies.
Such Spot Rates shall become effective as of such Revaluation Date and shall be
the Spot Rates employed in converting any amounts between the applicable
currencies until the next Revaluation Date to occur. Except for purposes of
financial statements delivered by Loan Parties hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent or the applicable L/C Issuer, as applicable.
     (b) Wherever in this Agreement in connection with a Committed Borrowing, a
UK Swing Line Borrowing, conversion, continuation or prepayment of a
Eurocurrency Rate Loan or the issuance, amendment or extension of a Letter of
Credit, an amount, such as a required minimum or multiple amount, is expressed
in Dollars, but such Committed Borrowing, UK Swing Line Borrowing, Eurocurrency
Rate Loan or Letter of Credit is denominated in an Alternative Currency, such
amount shall be the relevant Alternative Currency Equivalent of such Dollar
amount (rounded to the nearest unit of such Alternative Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent, the UK
Swing Line Lender, or the applicable L/C Issuer, as the case may be.

-29-



--------------------------------------------------------------------------------



 



     1.05 Additional Alternative Currencies. (a) The Company may from time to
time request that Eurocurrency Rate Loans be made and/or Letters of Credit be
issued in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. In the case of any such request with respect to
the making of Eurocurrency Rate Loans, such request shall be subject to the
approval of the Administrative Agent, the UK Swing Line Lender, and the Lenders;
and in the case of any such request with respect to the issuance of Letters of
Credit, such request shall be subject to the approval of the Administrative
Agent, and the applicable L/C Issuers.
     (b) Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., 20 Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
applicable L/C Issuers, in its or their sole discretion). In the case of any
such request pertaining to Eurocurrency Rate Loans, the Administrative Agent
shall promptly notify each Lender and the UK Swing Line Lender thereof; and in
the case of any such request pertaining to Letters of Credit, the Administrative
Agent shall promptly notify the applicable L/C Issuers thereof. Each Lender, the
UK Swing Line Lender, and/or each L/C Issuer, as applicable, shall notify the
Administrative Agent, not later than 11:00 a.m., ten Business Days after receipt
of such request whether it consents, in its sole discretion, to the making of
Eurocurrency Rate Loans or the issuance of Letters of Credit, as the case may
be, in such requested currency.
     (c) Any failure by a Lender or the UK Swing Line Lender or an L/C Issuer,
as the case may be, to respond to such request within the time period specified
in the preceding sentence shall be deemed to be a refusal by such Lender or the
UK Swing Line Lender or such L/C Issuer, as the case may be, to permit
Eurocurrency Rate Loans to be made or Letters of Credit to be issued in such
requested currency. If the Administrative Agent, the UK Swing Line Lender, and
all the Lenders consent to making Eurocurrency Rate Loans in such requested
currency, the Administrative Agent shall so notify the Company and such currency
shall thereupon be deemed for all purposes to be an Alternative Currency
hereunder for purposes of any Borrowings of Eurocurrency Rate Loans; and if the
Administrative Agent, the UK Swing Line Lender, and all the L/C Issuers consent
to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances. If the Administrative Agent shall
fail to obtain consent to any request for an additional currency under this
Section 1.05, the Administrative Agent shall promptly so notify the Company.
     1.06 Change of Currency. (a) Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation). If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member

-30-



--------------------------------------------------------------------------------



 



state adopts the Euro as its lawful currency; provided that if any Committed
Borrowing in the currency of such member state is outstanding immediately prior
to such date, such replacement shall take effect, with respect to such Committed
Borrowing, at the end of the then current Interest Period.
     (b) Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
     (c) Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.
     1.07 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).
     1.08 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01 Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to the Borrowers in Dollars or in one or more Alternative Currencies from time
to time, on any Business Day during the Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Committed
Borrowing, (i) the Total Outstandings shall not exceed the Aggregate Combined
Commitments, (ii) the Total Outstandings minus the aggregate Outstanding Amount
of all Designated UK Borrower Obligations shall not exceed the Aggregate
Commitments (US), (iii) the aggregate Outstanding Amount of the Committed Loans
of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, (iv) the aggregate Outstanding Amount of all Designated UK Borrower
Obligations shall not exceed the UK Sublimit, and (v) the aggregate Outstanding
Amount of all Loans and L/C Obligations denominated in Alternative Currencies
shall not exceed the Alternative Currency Sublimit; and provided further that
the availability of the Aggregate Commitments (US) and the UK Commitment at any
time for the making of Loans and the issuance of Letters of Credit shall be
reduced by the amount of the Alternative Currency Reserve

-31-



--------------------------------------------------------------------------------



 



(if any). Notwithstanding the foregoing, the UK Swing Line Lender’s agreement to
make Committed Loans hereunder is limited to (a) the making of Committed Loans
pursuant to Section 2.04(b)(iv) to refinance UK Swing Line Loans and pursuant to
Section 2.03(c) to refinance Unreimbursed Amounts of UK Issued L/Cs, (b) the
purchase of participations in existing Committed Loans in connection therewith
in accordance with Section 2.02(f), and continuations and conversions of the
foregoing. Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this Section
2.01, prepay under Section 2.05, and reborrow under this Section 2.01. Committed
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein.
     2.02 Borrowings, Conversions and Continuations of Committed Loans.
     (a) Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Committed Loans that are
Eurocurrency Rate Loans shall be made upon Grant Prideco, L.P.’s irrevocable
notice to the Administrative Agent, which notices may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
10:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans denominated in
Dollars or of any conversion of Eurocurrency Rate Loans denominated in Dollars
to Base Rate Committed Loans, (ii) three Business Days prior to the requested
date of any Borrowing or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, and (iii) on the requested date of any Borrowing of Base
Rate Committed Loans. Each telephonic notice by Grant Prideco, L.P. pursuant to
this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of Grant Prideco, L.P. Each Committed
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans shall be
in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Sections 2.03(c), 2.04(a)(iii) and 2.04(b)(iv),
each Committed Borrowing of or conversion to Base Rate Committed Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether Grant Prideco, L.P. is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued,
(iv) the Type of Committed Loans to be borrowed or to which existing Committed
Loans are to be converted, (v) if applicable, the duration of the Interest
Period with respect thereto, (vi) the currency of the Committed Loans to be
borrowed, and (vii) the applicable Borrower. If Grant Prideco, L.P. fails to
specify a currency in a Committed Loan Notice requesting a Borrowing, then the
Committed Loans so requested shall be made in Dollars. If Grant Prideco, L.P.
fails to specify a Type of Committed Loan in a Committed Loan Notice or if Grant
Prideco, L.P. fails to give a timely notice requesting a conversion or
continuation, then the applicable Committed Loans shall be made as, or converted
to, Base Rate Loans; provided, however, that in the case of a failure to timely
request a continuation of Committed Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Loans in their
original currency with an Interest Period of one month. Any automatic conversion
to Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurocurrency Rate Loans. If Grant
Prideco, L.P. requests a Borrowing

-32-



--------------------------------------------------------------------------------



 



of, conversion to, or continuation of Eurocurrency Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. No Committed Loan may
be converted into or continued as a Committed Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Committed
Loan and reborrowed in the applicable different currency.
     (b) Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by Grant Prideco, L.P., the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans or continuation of Committed Loans denominated in
a currency other than Dollars, in each case as described in the preceding
subsection. In the case of a Committed Borrowing, each Lender shall make the
amount of its Committed Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office for the applicable currency, not
later than 12:00 noon in the case of any Committed Loan denominated in Dollars,
and not later than the Applicable Time specified by the Administrative Agent in
the case of any Committed Loan in an Alternative Currency, in each case on the
Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to Grant
Prideco, L.P. or the other applicable Borrower in like funds as received by the
Administrative Agent either by (i) crediting the Loan Funding Account with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by two Responsible Officers of Grant Prideco, L.P. (in each
case, which Responsible Officers have been designated in writing to the
Administrative Agent by two other Responsible Officers of Grant Prideco, L.P.);
provided, however, that if, on the date the Committed Loan Notice with respect
to such Borrowing denominated in Dollars is given by Grant Prideco, L.P., there
are L/C Borrowings outstanding, then the proceeds of such Borrowing, first,
shall be applied to the payment in full of any such L/C Borrowings, and, second,
shall be made available to the applicable Borrower as provided above.
     (c) Except as otherwise provided herein, a Committed Loan that is a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan. During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurocurrency
Rate Loans (whether in Dollars or any Alternative Currency) without the consent
of the Required Lenders, and the Required Lenders may demand that any or all of
the then outstanding Eurocurrency Rate Loans denominated in an Alternative
Currency be prepaid, or redenominated into Dollars in the amount of the Dollar
Equivalent thereof, on the last day of the then current Interest Period with
respect thereto.
     (d) The Administrative Agent shall promptly notify Grant Prideco, L.P. and
the Lenders of the interest rate applicable to any Interest Period for Committed
Loans that are Eurocurrency Rate Loans upon determination of such interest rate.
At any time that Committed Loans that are Base Rate Loans are outstanding, the
Administrative Agent shall notify Grant Prideco, L.P. and the Lenders of any
change in Wells Fargo’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

-33-



--------------------------------------------------------------------------------



 



     (e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Committed Loans.
     (f) In the event that a Committed Loan is made pursuant to
Section 2.04(b)(iv) or Section 2.03(c) (in the case of a refinancing of any
Unreimbursed Amounts of any UK Issued L/Cs), the UK Swing Line Lender shall
purchase (for cash at face value) participations in the other Committed Loans of
the other Lenders and, if applicable, in US Swing Line Loans, in an aggregate
principal amount equal to the amount of the UK Swing Line Loans so refinanced
(less the UK Swing Line Lender’s ratable share of such Committed Loan) or, if
less, the aggregate Outstanding Amount of Committed Loans and, if applicable, US
Swing Line Loans, so that after giving effect to such Committed Loan each Lender
(including the UK Swing Line Lender) holds its Applicable Percentage of the
Outstanding Amount of the Committed Loans and, if applicable, US Swing Line
Loans. The respective amounts of such participations shall be adjusted upon any
new borrowings or payments as necessary to cause each Lender (including the UK
Swing Line Lender) to hold its Applicable Percentage of the Outstanding Amount
of the Committed Loans and, if applicable, US Swing Line Loans.
     2.03 Letters of Credit.
     (a) The Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) each L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Company or its Subsidiaries (provided that HSBC shall issue
Letters of Credit solely for the account of the Designated UK Borrowers), and to
amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, including Supporting L/Cs in accordance with
Section 2.03(m) and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit (other than
Bank Guaranties) issued for the account of the Company or its Subsidiaries and
any drawings thereunder (provided that HSBC shall participate in Letters of
Credit solely as hereafter provided); provided that after giving effect to any
L/C Credit Extension with respect to any Letter of Credit, (u) the aggregate
Outstanding Amount of all Loans and L/C Obligations denominated in Alternative
Currencies shall not exceed the Alternative Currency Sublimit, (v), the Total
Outstandings shall not exceed the Aggregate Combined Commitments, (w) the Total
Outstandings minus the aggregate Outstanding Amount of all Designated UK
Borrower Obligations shall not exceed the Aggregate Commitments (US), (x) the
aggregate Outstanding Amount of the Committed Loans of any Lender plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, (y) the Outstanding Amount
of the L/C Obligations shall not exceed the Letter of Credit Sublimit, and
(z) the aggregate Outstanding Amount of all Designated UK Borrower Obligations
shall not exceed the UK Sublimit; and provided further that the availability of
the Aggregate Commitments

-34-



--------------------------------------------------------------------------------



 



(US) and the UK Commitment at any time for the making of Loans and the issuance
of Letters of Credit shall be reduced by the amount of the Alternative Currency
Reserve (if any). Letters of Credit shall be requested by Grant Prideco, L.P.,
on behalf of the Company and its Subsidiaries, except that the applicable
Designated UK Borrower shall request the issuance or amendment of UK Issued
L/Cs. Each request by Grant Prideco, L.P. or the applicable Designated UK
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by such Person that the L/C Credit Extension so requested
complies with the conditions set forth in the provisos to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, Grant Prideco, L.P.’s and the Designated UK Borrowers’ ability to obtain
Letters of Credit shall be fully revolving, and accordingly Grant Prideco, L.P.
and the Designated UK Borrowers may, during the foregoing period, obtain Letters
of Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof. Any Bank Guaranty issued under
this Agreement shall be subject to the additional requirements of
Section 2.03(m).
     (ii) No L/C Issuer shall issue any Letter of Credit, if, subject to Section
2.03(b)(iii), the expiry date of such requested Letter of Credit would occur
more than two years after the Maturity Date, unless the Required Lenders have
approved such expiry date;
     (iii) No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;
     (B) the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer;
     (C) except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;

-35-



--------------------------------------------------------------------------------



 



     (D) such L/C Issuer does not as of the issuance date of such requested
Letter of Credit issue Letters of Credit in the requested currency;
     (E) such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
     (F) a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless such
L/C Issuer has entered into satisfactory arrangements with Grant Prideco, L.P.
or such Lender to eliminate such L/C Issuer’s risk with respect to such Lender.
     (iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
     (v) No L/C Issuer shall be under any obligation to amend any Letter of
Credit if such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof. Each L/C Issuer
shall notify the Administrative Agent promptly upon rejection by the applicable
beneficiary of an amendment to a Letter of Credit issued by such L/C Issuer.
     (vi) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such L/C Issuer.
     (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of Grant Prideco, L.P. or the applicable Designated UK
Borrower, as applicable, delivered to the applicable L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of Grant Prideco,
L.P. or the applicable Designated UK Borrower. Such Letter of Credit Application
must be received by the applicable L/C Issuer and the Administrative Agent not
later than 10:00 a.m. (or 10:00 a.m. London time with respect to UK Issued L/Cs)
at least two Business Days (or such later date and time as the Administrative
Agent and the applicable L/C Issuer may agree in a particular instance in their
sole discretion) prior to the proposed issuance date or date of amendment, as
the case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit

-36-



--------------------------------------------------------------------------------



 



(which shall be a Business Day); (B) the amount and currency thereof; (C) the
expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as
such L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the applicable L/C Issuer (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as such L/C Issuer may reasonably require. Additionally, Grant Prideco,
L.P. or the applicable Designated UK Borrower shall furnish to the applicable
L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the applicable L/C Issuer or the Administrative Agent
may require.
     (ii) Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone,
by e-mail, or in writing) that the Administrative Agent has received a copy of
such Letter of Credit Application from Grant Prideco, L.P. or the applicable
Designated UK Borrower and, if not, such L/C Issuer will provide the
Administrative Agent with a copy thereof. With respect to any requested Letter
of Credit other than a Supporting L/C, unless the applicable L/C Issuer has
received written notice from any Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of Grant Prideco, L.P. or the
applicable Designated UK Borrower (or the Company or applicable Subsidiary of
the Company) or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit (other than a
Bank Guaranty or other UK Issued L/C), each Lender (other than the UK Swing Line
Lender) shall be deemed to, and hereby irrevocably and unconditionally agrees
to, purchase from the applicable L/C Issuer a risk participation in such Letter
of Credit in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Letter of Credit. Upon the occurrence of a
Default or Event of Default, the UK Swing Line Lender may request that each
other Lender, and upon such request each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from HSBC a risk
participation in each UK Issued L/C (other than a Bank Guaranty) then
outstanding in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Letter of Credit, and HSBC shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from each
other Lender a risk participation in each other Letter of Credit in an aggregate
principal amount equal to the amount of the UK Issued L/Cs in which the other
Lenders purchased risk participations (less the UK Swing Line Lender’s ratable
share thereof) or, if less, the aggregate Outstanding Amount of such other
Letters of Credit, so that after giving effect to such participation each Lender
(including the UK Swing Line Lender) holds its Applicable Percentage of the
Outstanding Amount of the L/C Obligations. The

-37-



--------------------------------------------------------------------------------



 



respective amounts of such participations shall be adjusted upon any Letter of
Credit issuances, amendments, expirations, payments, or otherwise as necessary
to cause each Lender (including the HSBC) to hold its Applicable Percentage of
the Outstanding Amount of the L/C Obligations.
     (iii) If Grant Prideco, L.P. or the applicable Designated UK Borrower so
requests in any applicable Letter of Credit Application, the applicable L/C
Issuer may, in its sole and absolute discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
such L/C Issuer to prevent any such extension at least once in each
auto-extension period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such auto-extension period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable L/C Issuer, Grant Prideco, L.P. or the applicable
Designated UK Borrower shall not be required to make a specific request to such
L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) the applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that such L/C Issuer shall not permit any
such extension if (A) such L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone, by e-mail, or in writing)
on or before the day that is five Business Days before the Non-Extension Notice
Date (1) from the Administrative Agent that the Required Lenders have elected
not to permit such extension or (2) other than with respect to Supporting L/Cs,
from the Administrative Agent, any Lender, Grant Prideco, L.P., or the
applicable Designated UK Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.
     (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to Grant
Prideco, L.P. or the applicable Designated UK Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.
     (c) Drawings and Reimbursements; Funding of Participations. With respect to
Letters of Credit other than Bank Guaranties and other UK Issued L/Cs in which
the Lenders have not purchased risk participations pursuant to
Section 2.03(b)(ii) (but including Supporting L/Cs and UK Issued L/Cs in which
the Lenders have purchased risk participations pursuant to Section 2.03(b)(ii)):
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
Grant Prideco, L.P. or the applicable Designated UK Borrower, as applicable, and
the

-38-



--------------------------------------------------------------------------------



 



Administrative Agent thereof. In the case of a Letter of Credit denominated in
an Alternative Currency, Grant Prideco, L.P. or the applicable Designated UK
Borrower, as applicable, shall reimburse the applicable L/C Issuer in such
Alternative Currency, unless (A) such L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, Grant
Prideco, L.P. or the applicable Designated UK Borrower, as applicable, shall
have notified such L/C Issuer promptly following receipt of the notice of
drawing that Grant Prideco, L.P. or the applicable Designated UK Borrower, as
applicable, will reimburse such L/C Issuer in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, the applicable L/C Issuer shall notify Grant Prideco, L.P.
or the applicable Designated UK Borrower, as applicable, of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Not later than 10:00 a.m. on the date of any payment by the applicable
L/C Issuer under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by such L/C Issuer under a Letter of
Credit to be reimbursed in an Alternative Currency (each such date, an “Honor
Date”), Grant Prideco, L.P. or the applicable Designated UK Borrower, as
applicable, shall reimburse such L/C Issuer through the Administrative Agent in
an amount equal to the amount of such drawing and in the applicable currency. If
Grant Prideco, L.P. or the applicable Designated UK Borrower, as applicable,
fails to so reimburse the applicable L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the honor date, the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, Grant Prideco, L.P. or
the applicable Designated UK Borrower, as applicable, shall be deemed to have
requested a Committed Borrowing of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments (US) or Aggregate Combined Commitments, as applicable, and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice). Any notice given by an L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
     (ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available to the Administrative Agent for the account of the applicable
L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 12:00 noon on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Committed Loan to Grant Prideco, L.P. or the
applicable Designated UK Borrower, as applicable, in such amount. The
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer in Dollars.

-39-



--------------------------------------------------------------------------------



 



     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, Grant Prideco, L.P. or
the applicable Designated UK Borrower, as applicable, shall be deemed to have
incurred from the applicable L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the applicable L/C Issuer pursuant to Section 2.03(c)(ii)
shall be deemed payment in respect of its participation in such L/C Borrowing
and shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.03.
     (iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of such L/C Issuer.
     (v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, Grant Prideco, L.P., any Designated UK Borrower, any
Subsidiary or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default or Event of Default, or (C) any other occurrence, event
or condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Committed Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by Grant Prideco, L.P. or the applicable Designated UK Borrower,
as applicable, of a Committed Loan Notice). No such making of an L/C Advance
shall relieve or otherwise impair the obligation of Grant Prideco, L.P. or the
applicable Designated UK Borrower, as applicable, to reimburse the applicable
L/C Issuer for the amount of any payment made by such L/C Issuer under any
Letter of Credit, together with interest as provided herein.
     (vi) If any Lender fails to make available to the Administrative Agent for
the account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such L/C
Issuer at a rate per annum equal to the applicable Overnight Rate from time to
time in effect. A certificate of the applicable L/C Issuer submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be presumed correct absent manifest error.

-40-



--------------------------------------------------------------------------------



 



     (vii) The foregoing provisions are not applicable to Bank Guaranties or
other UK Issued L/Cs in which the Lenders have not purchased risk participations
pursuant to Section 2.03(b)(ii), which are subject instead to Section 2.03(m).
     (d) Repayment of Participations.
     (i) At any time after the applicable L/C Issuer has made a payment under
any Letter of Credit and has received from any Lender such Lender’s L/C Advance
in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from Grant Prideco, L.P. or the applicable Designated UK Borrower, as
applicable, or otherwise, including proceeds of Cash Collateral applied thereto
by the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in Dollars and in the same funds as those received by
the Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.
     (e) Obligations Absolute. The obligation of Grant Prideco, L.P. or the
applicable Designated UK Borrower, as applicable, to reimburse the applicable
L/C Issuer for each drawing under each Letter of Credit issued by such L/C
Issuer and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that the Company or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), any L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or

-41-



--------------------------------------------------------------------------------



 



any statement therein being untrue or inaccurate in any respect; or any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under such Letter of Credit;
     (iv) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
     (v) any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Company or any
Subsidiary or in the relevant currency markets generally; or
     (vi) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.
     Grant Prideco, L.P. or the applicable Designated UK Borrower, as
applicable, shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Grant Prideco, L.P.’s or the applicable Designated UK
Borrower’s, as applicable, instructions or other irregularity, Grant Prideco,
L.P. or the applicable Designated UK Borrower, as applicable, will promptly
notify the applicable L/C Issuer. Grant Prideco, L.P. or the applicable
Designated UK Borrower, as applicable, shall be conclusively deemed to have
waived any such claim against the applicable L/C Issuer and its correspondents
unless such notice is given as aforesaid.
     (f) Role of L/C Issuer. Each Lender, Grant Prideco, L.P., each Designated
UK Borrower and the Company agree that, in paying any drawing under a Letter of
Credit, the applicable L/C Issuer shall not have any responsibility to obtain
any document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of any L/C Issuer, the Administrative Agent,
any of their respective Related Parties nor any correspondent, participant or
assignee of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Company, each
Designated UK Borrower and Grant Prideco, L.P., hereby assume all risks of the
acts or omissions of any beneficiary or transferee with respect to its use of
any Letter of Credit; provided, however, that this assumption is not intended
to, and shall not, preclude the Company’s, any Designated UK Borrower’s or Grant
Prideco L.P’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of any L/C
Issuer, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of

-42-



--------------------------------------------------------------------------------



 



any L/C Issuer shall be liable or responsible for any of the matters described
in clauses (i) through (v) of Section 2.03(e); provided, however, that anything
in such clauses to the contrary notwithstanding, Grant Prideco, L.P. or the
applicable Designated UK Borrower, as applicable, may have a claim against the
applicable L/C Issuer, and such L/C Issuer may be liable to Grant Prideco, L.P.
or the applicable Designated UK Borrower, as applicable, to the extent, but only
to the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by Grant Prideco, L.P. or the applicable Designated UK Borrower, as
applicable, which Grant Prideco, L.P. or the applicable Designated UK Borrower,
as applicable, proves were caused by such L/C Issuer’s willful misconduct or
gross negligence or such L/C Issuer’s willful failure to pay under any Letter of
Credit issued by it after the presentation to it by the beneficiary of any
certificates and/or other documents required by the Letter of Credit which
comply strictly with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, an L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and an L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
     (g) Cash Collateral. (i) Upon the request of the Administrative Agent,
(A) if an L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing or the
advance of a UK Swing Line Loan to refinance the Unreimbursed Amount of such
drawing, as applicable, or (B) if, as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, the Company and, in the
case of any such L/C Obligations with respect to UK Issued L/Cs, the applicable
Designated UK Borrowers shall, in each case, immediately Cash Collateralize the
then Outstanding Amount of all L/C Obligations.
     (ii) In addition, if the Administrative Agent notifies the Company and, in
the case of any such L/C Obligations with respect to UK Issued L/Cs, the
applicable Designated UK Borrowers at any time that the Outstanding Amount of
all L/C Obligations at such time exceeds 105% of the Letter of Credit Sublimit
then in effect or the Outstanding Amount of all L/C Obligations with respect to
UK Issued L/Cs at such time exceeds 105% of the UK Sublimit then in effect,
then, within two Business Days after receipt of such notice, the Company and/or
the Designated UK Borrowers, as applicable, shall Cash Collateralize the
applicable L/C Obligations in an amount equal to the amount by which the
Outstanding Amount of all L/C Obligations exceeds the Letter of Credit Sublimit
or the amount by which the Outstanding Amount of all L/C Obligations with
respect to UK Issued L/Cs at such time exceeds 105% of the UK Sublimit then in
effect.
     (iii) The Administrative Agent may, at any time and from time to time after
the initial deposit of Cash Collateral, request that additional Cash Collateral
be provided in order to protect against the results of exchange rate
fluctuations.
     (iv) Sections 2.05 and 8.02(c) set forth certain additional requirements to
deliver Cash Collateral hereunder. For purposes of this Section 2.03,
Section 2.05 and

-43-



--------------------------------------------------------------------------------



 



Section 8.02(c), “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the applicable L/C
Issuer(s) and the Lenders, as collateral for the L/C Obligations, cash or
deposit account balances pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the applicable L/C Issuer(s) (which
documents are hereby consented to by the Lenders). Derivatives of such term have
corresponding meanings. Cash Collateral shall be maintained in blocked,
non-interest bearing deposit accounts at Wells Fargo.
     (h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and Grant Prideco, L.P. or the applicable Designated UK
Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), (i) the rules of the ISP shall
apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.
     (i) Letter of Credit Fees. Grant Prideco, L.P. or the applicable Designated
UK Borrower shall pay to the Administrative Agent for the account of each Lender
in accordance with its Applicable Percentage, in Dollars, a Letter of Credit fee
(the “Letter of Credit Fee”) (i) for each commercial Letter of Credit equal to
the Applicable Rate for Eurocurrency Rate Loans times the Dollar Equivalent of
the daily amount available to be drawn under such Letter of Credit and (ii) for
each standby Letter of Credit equal to the Applicable Rate for Eurocurrency Rate
Loans times the Dollar Equivalent of the daily amount available to be drawn
under such Letter of Credit; provided that, except to the extent the Lenders
have purchased risk participations in UK Issued L/Cs, all Letter of Credit Fees
with respect to the UK Issued L/Cs shall be paid directly to, and shall be
solely for the account of, the UK Swing Line Lender. For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.08.
Letter of Credit Fees shall be (i) computed on a quarterly basis in arrears and
(ii) due and payable on or before the later of (y) the tenth Business Day after
the end of each March, June, September and December and (z) five Business Days
after receipt by the applicable Borrower of an invoice therefor, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.
     (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. Grant Prideco, L.P. or, in the case of any UK Issued L/C, the applicable
Designated UK Borrower, shall pay directly to the applicable L/C Issuer for its
own account, in Dollars, a fronting fee (i) with respect to each commercial
Letter of Credit issued by such L/C Issuer, at a rate per annum equal to 0.125%,
computed at issuance on the Dollar Equivalent of the face amount of such Letter
of Credit, with a minimum fee of $150, (ii) with respect to any amendment of a
commercial Letter of Credit increasing the amount of such Letter of Credit, at a
rate separately agreed between Grant Prideco, L.P. or, in the case of any UK
Issued L/C, the

-44-



--------------------------------------------------------------------------------



 



applicable Designated UK Borrower, and the L/C Issuer, computed on the Dollar
Equivalent of the amount of such increase, (iii) with respect to each standby
Letter of Credit issued by such L/C Issuer, at a rate per annum equal to 0.125%,
computed on the Dollar Equivalent of the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears, with a minimum fee
of $500, and (iv) with respect to each Bank Guaranty issued by such L/C Issuer,
at a rate per annum equal to 0.250%, computed on the Dollar Equivalent of the
daily amount available to be drawn under such Bank Guaranty on a quarterly basis
in arrears, with a minimum fee of $500. Such fronting fee with respect to
standby Letters of Credit and Bank Guaranties shall be due and payable on or
before the later of (y) the tenth Business Day after the end of each March,
June, September and December and (z) five Business Days after receipt by the
applicable Borrower of an invoice therefor in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand.
Such fronting fee with respect to commercial Letters of Credit shall be due and
payable on or before the later of (y) the tenth Business Day after the end of
the applicable March, June, September or December and (z) five Business Days
after receipt by the applicable Borrower of an invoice therefor following the
date on which such Letter of Credit was issued or amended, as applicable. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.08. In addition, Grant Prideco, L.P. or, in the case of any UK
Issued L/C, the applicable Designated UK Borrower, shall pay directly to the
applicable L/C Issuer for its own account, in Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.
     (k) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
     (l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, the Company or a Subsidiary of the
Company, Grant Prideco, L.P. shall be obligated to reimburse the applicable L/C
Issuer hereunder for any and all drawings under such Letter of Credit (other
than UK Issued L/Cs). Each of Grant Prideco, L.P. and the Company hereby
acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of Grant Prideco, L.P. and/or the Company, as
applicable, and that each such Person’s business derives substantial benefits
from the businesses of such Subsidiaries.
     (m) Bank Guaranties; UK Issued L/Cs.
     (i) HSBC’s agreement to issue Bank Guaranties hereunder is conditioned upon
and made in reliance upon the agreements of the other L/C Issuers set forth in
this Section 2.03 to issue Supporting L/Cs as provided herein. Upon the
occurrence of a Default or Event of Default, HSBC may request that an L/C Issuer
issue Letters of Credit (other than Bank Guaranties) supporting each Designated
UK Borrower’s obligations in respect of each Bank Guaranty then outstanding for
the entire remaining term thereof (each such Letter of Credit, a “Supporting
L/C”) and, in the case of a Bank Guaranty

-45-



--------------------------------------------------------------------------------



 



without an expiry date such Supporting L/C shall be an Auto-Extension Letter of
Credit. Any such Supporting L/C shall remain in place for the duration of the
term of the corresponding Bank Guaranty, regardless of whether the Default or
Event of Default relating to its issuance is subsequently cured or waived. Any
such request shall be delivered to the applicable L/C Issuer (with a copy to the
Administrative Agent), and shall specify the information required by
Section 2.03(b)(i) with respect to an initial request for a Letter of Credit.
Each L/C Issuer’s obligation to issue Supporting L/Cs hereunder shall be
absolute and unconditional and shall not be affected by any circumstance,
including (1) any setoff, counterclaim, recoupment, defense or other right which
such L/C Issuer may have against HSBC, the Company or any other Person for any
reason whatsoever, (2) the occurrence or continuance of a Default or Event of
Default, or (3) any other occurrence, event or condition, whether or not similar
to any of the foregoing.
     (ii) Any amendment of a Bank Guaranty for which a Supporting L/C has been
issued shall be subject to the simultaneous amendment of such Supporting L/C as
deemed necessary by HSBC to reflect any increase in amount, extension of term,
or other modifications of such Bank Guaranty.
     (iii) Upon receipt from the beneficiary of any Bank Guaranty or other UK
Issued L/C of any notice of a drawing under such Bank Guaranty or other UK
Issued L/C, HSBC shall notify the applicable Designated UK Borrower and the
Administrative Agent thereof. In the case of a Bank Guaranty or other UK Issued
L/C denominated in an Alternative Currency, the applicable Designated UK
Borrower shall reimburse HSBC in such Alternative Currency, unless (A) HSBC (at
its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the applicable Designated UK Borrower shall have
notified HSBC promptly following receipt of the notice of drawing that the
applicable Designated UK Borrower will reimburse HSBC in Dollars. In the case of
any such reimbursement in Dollars of a drawing under a Bank Guaranty or other UK
Issued L/C denominated in an Alternative Currency, HSBC shall notify the
applicable Designated UK Borrower of the Dollar Equivalent of the amount of the
drawing promptly following the determination thereof. Not later than 10:00 a.m.
(London time) on the date of any payment by HSBC under a Bank Guaranty or other
UK Issued L/C to be reimbursed in Dollars, or the Applicable Time on the date of
any payment by HSBC under a Bank Guaranty or other UK Issued L/C to be
reimbursed in an Alternative Currency (each such date, an “Honor Date”), the
applicable Designated UK Borrower shall reimburse HSBC in an amount equal to the
amount of such drawing and in the applicable currency, which reimbursement may
be made by means of a UK Swing Line Loan. In the case of a Bank Guaranty not
supported by a Supporting L/C or other UK Issued L/C in which the Lenders have
not purchased a risk participation, if the applicable Designated UK Borrower
fails to so reimburse HSBC by the time required above, the applicable Designated
UK Borrower shall be deemed to have requested, and the UK Swing Line Lender
shall make, a UK Swing Line Loan to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.04(b) for the principal amount of UK Swing Line Loans and
without regard to the conditions set forth in Section 4.02, but subject to the

-46-



--------------------------------------------------------------------------------



 



amount of the unutilized portion of the Aggregate Combined Commitments and the
UK Sublimit. In the case of a Bank Guaranty or other UK Issued L/C denominated
in Dollars, such Loan shall be made in Dollars, and in the case of a Bank
Guaranty or other UK Issued L/C denominated in an Alternative Currency, such
Loan shall be made in Dollars or such Alternative Currency, as elected by the UK
Swing Line Lender. Any notice given by HSBC or the Administrative Agent pursuant
to this Section 2.03(m)(iii) may be given by telephone if immediately confirmed
in writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
     2.04 Swing Line Loans.
     (a) US Swing Line Loans.
     (i) The US Swing Line. Subject to the terms and conditions set forth
herein, the US Swing Line Lender agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, to make loans in Dollars (each
such loan, a “US Swing Line Loan”) to Grant Prideco, L.P. from time to time on
any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the US Swing Line Sublimit,
notwithstanding the fact that such US Swing Line Loans, when aggregated with the
Applicable Percentage (US) of the Outstanding Amount of Committed Loans and L/C
Obligations of the Lender acting as US Swing Line Lender, may exceed the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
US Swing Line Loan, (A) the Total Outstandings shall not exceed the Aggregate
Combined Commitments, (B) the Total Outstandings minus the aggregate Outstanding
Amount of all Designated UK Borrower Obligations shall not exceed the Aggregate
Commitments (US), and (C) the aggregate Outstanding Amount of the Committed
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and provided, further, that (A) Grant Prideco, L.P. shall not use
the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan, and (B) the availability of the Aggregate Commitments (US) at any time for
the making of Loans and the issuance of Letters of Credit shall be reduced by
the amount of the Alternative Currency Reserve (if any). Within the foregoing
limits, and subject to the other terms and conditions hereof, Grant Prideco,
L.P. may borrow under this Section 2.04(a), prepay under Section 2.05, and
reborrow under this Section 2.04(a). Each US Swing Line Loan shall be a Base
Rate Loan. Immediately upon the making of a US Swing Line Loan, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the US Swing Line Lender a risk participation in such US Swing
Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such US Swing Line Loan.
     (ii) Borrowing Procedures. Each US Swing Line Borrowing shall be made upon
Grant Prideco, L.P.’s irrevocable notice to the US Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the US Swing Line Lender and the Administrative Agent not later than
1:00

-47-



--------------------------------------------------------------------------------



 



p.m. on the requested borrowing date, and shall specify (A) the amount to be
borrowed, which shall be a minimum of $500,000, and (B) the requested borrowing
date, which shall be a Business Day. Each such telephonic notice must be
confirmed promptly by delivery to the US Swing Line Lender and the
Administrative Agent of a written US Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of Grant Prideco, L.P. Promptly
after receipt by the US Swing Line Lender of any telephonic US Swing Line Loan
Notice, the US Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such US
Swing Line Loan Notice and, if not, the US Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the US Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed US Swing Line Borrowing (1) directing the
US Swing Line Lender not to make such US Swing Line Loan as a result of the
limitations set forth in the provisos to the first sentence of
Section 2.04(a)(i), or (2) that one or more of the applicable conditions
specified in Article IV is not then satisfied, then, subject to the terms and
conditions hereof, the US Swing Line Lender will, not later than 3:00 p.m. on
the borrowing date specified in such US Swing Line Loan Notice, make the amount
of its US Swing Line Loan available to Grant Prideco, L.P. by crediting the Loan
Funding Account in Same Day Funds.
     (iii) Refinancing of US Swing Line Loans.
     (A) The US Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of Grant Prideco, L.P. (which hereby
irrevocably authorizes the US Swing Line Lender to so request on its behalf),
that each Lender make a Base Rate Committed Loan in an amount equal to such
Lender’s Applicable Percentage of the amount of US Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Aggregate Commitments
(US) or Aggregate Combined Commitments, as applicable, and the conditions set
forth in Section 4.02. The US Swing Line Lender shall furnish Grant Prideco,
L.P. with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in Same Day Funds
for the account of the US Swing Line Lender at the Administrative Agent’s Office
for Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(a)(iii)(B), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Committed Loan to Grant Prideco, L.P. in such amount. The Administrative Agent
shall remit the funds so received to the US Swing Line Lender.

-48-



--------------------------------------------------------------------------------



 



     (B) If for any reason any US Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(a)(iii)(A), the request for
Base Rate Committed Loans submitted by the US Swing Line Lender as set forth
herein shall be deemed to be a request by the US Swing Line Lender that each of
the Lenders fund its risk participation in the relevant US Swing Line Loan and
each Lender’s payment to the Administrative Agent for the account of the US
Swing Line Lender pursuant to Section 2.04(a)(iii)(A) shall be deemed payment in
respect of such participation.
     (C) If any Lender fails to make available to the Administrative Agent for
the account of the US Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(a)(iii) by the
time specified in Section 2.04(a)(iii)(A), the US Swing Line Lender shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the US Swing Line Lender at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. A certificate of the US Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (C) shall be presumed correct absent
manifest error.
     (D) Each Lender’s obligation to make Committed Loans or to purchase and
fund risk participations in US Swing Line Loans pursuant to this Section
2.04(a)(iii) shall be absolute and unconditional and shall not be affected by
any circumstance, including (1) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the US Swing Line Lender, Grant
Prideco, L.P., the Company or any other Person for any reason whatsoever,
(2) the occurrence or continuance of a Default or Event of Default, or (3) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Committed
Loans pursuant to this Section 2.04(a)(iii) is subject to the conditions set
forth in Section 4.02. No such funding of risk participations shall relieve or
otherwise impair the obligation of Grant Prideco, L.P. to repay US Swing Line
Loans, together with interest as provided herein.
     (iv) Repayment of Participations.
     (A) At any time after any Lender has purchased and funded a risk
participation in a US Swing Line Loan, if the US Swing Line Lender receives any
payment on account of such US Swing Line Loan, the US Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the US Swing Line Lender.

-49-



--------------------------------------------------------------------------------



 



     (B) If any payment received by the US Swing Line Lender in respect of
principal or interest on any US Swing Line Loan is required to be returned by
the US Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the US Swing
Line Lender in its discretion), each Lender shall pay to the US Swing Line
Lender its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the US Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
     (v) Interest for Account of US Swing Line Lender. The US Swing Line Lender
shall be responsible for invoicing Grant Prideco, L.P. for interest on the US
Swing Line Loans. Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.04(a) to refinance such Lender’s
Applicable Percentage of any US Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the US Swing Line
Lender.
     (vi) Payments Directly to US Swing Line Lender. Grant Prideco, L.P. shall
make all payments of principal and interest in respect of the US Swing Line
Loans directly to the US Swing Line Lender.
     (b) UK Swing Line Loans.
     (i) The UK Swing Line. Subject to the terms and conditions set forth
herein, the UK Swing Line Lender agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, to make loans in Dollars or any
Alternative Currency, as indicated in the applicable UK Swing Line Loan Notice
(each such loan, a “UK Swing Line Loan”) to the Designated UK Borrowers from
time to time on any Business Day during the Availability Period; provided,
however, that after giving effect to any UK Swing Line Loan, (A) the Total
Outstandings shall not exceed the Aggregate Combined Commitments, (B) the Total
Outstandings minus the aggregate Outstanding Amount of all Designated UK
Borrower Obligations shall not exceed the Aggregate Commitments (US), (C) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, (D) the aggregate
Outstanding Amount of all Designated UK Borrower Obligations shall not exceed
the UK Sublimit, and (E) the aggregate Outstanding Amount of all Loans and L/C
Obligations denominated in Alternative Currencies shall not exceed the
Alternative Currency Sublimit; and provided, further, that (A) the Designated UK
Borrowers shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan; and (B) the availability of the UK Sublimit at any
time for the making of Loans and the issuance of Letters of Credit shall be
reduced by the amount of the Alternative Currency Reserve (if any). Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Designated UK Borrowers may borrow under this

-50-



--------------------------------------------------------------------------------



 



Section 2.04(b), prepay under Section 2.05, and reborrow under this
Section 2.04(b). UK Swing Line Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.
     (ii) Borrowing Procedures. Each UK Swing Line Borrowing and each
continuation of UK Swing Line Loans that are Eurocurrency Rate Loans shall be
made upon the applicable Designated UK Borrower’s irrevocable notice to the UK
Swing Line Lender and the Administrative Agent. Each such notice must be
received by the UK Swing Line Lender and the Administrative Agent not later than
10:00 a.m. (London time) (A) three Business Days prior to the requested date of
any borrowing of or continuation of Eurocurrency Rate Loans and (B) on the
requested date of any borrowing of Base Rate Loans. Each notice shall be
delivered (including by telecopier) to the UK Swing Line Lender and the
Administrative Agent and shall consist of a written UK Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the applicable
Designated UK Borrower. Each borrowing of or continuation of Swing Line Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each UK Swing Line Loan Notice shall specify (i) whether the
applicable Designated UK Borrower is requesting a borrowing or a continuation of
UK Swing Line Loans, (ii) the requested date of the borrowing or continuation,
as the case may be (which shall be a Business Day), (iii) the principal amount
of UK Swing Line Loans to be borrowed or continued, (iv) the Type of UK Swing
Line Loans to be borrowed or continued, (v) if applicable, the duration of the
Interest Period with respect thereto, and (vi) the currency of the UK Swing Line
Loans to be borrowed or continued; provided that all Base Rate Loans shall be
denominated in Dollars. If such Designated UK Borrower fails to specify a
currency in a UK Swing Line Loan Notice requesting a borrowing, then the UK
Swing Line Loans so requested shall be made in Dollars. If such Designated UK
Borrower fails to specify a Type of Loan in a UK Swing Line Loan Notice, such
Loans shall be made as Base Rate Loans, in the case of Loans requested to be
made in Dollars, and Eurocurrency Loans, in the case of Loans requested to be
made an Alternative Currency. If such Designated UK Borrower fails to give a
timely notice requesting a continuation, then the applicable UK Swing Line Loans
shall be continued as Eurocurrency Rate Loans in their original currency with an
Interest Period of one month. If such Designated UK Borrower fails to specify an
Interest Period in a UK Swing Line Loan Notice requesting (or deemed to request)
a Eurocurrency Rate Loan, it will be deemed to have specified an Interest Period
of one month. No UK Swing Line Loan may be continued as a UK Swing Line Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such UK Swing Line Loan and reborrowed in the applicable different
currency. Promptly after receipt by the UK Swing Line Lender of any UK Swing
Line Loan Notice, the UK Swing Line Lender will confirm with the Administrative
Agent (in writing, including by telecopier) that the Administrative Agent has
also received such UK Swing Line Loan Notice and, if not, the UK Swing Line
Lender will notify the Administrative Agent (in writing, including by
telecopier) of the contents thereof. Unless the UK Swing Line Lender has
received notice (in writing, including by telecopier) from the Administrative
Agent (including at the request of any Lender) prior to (A) 10:00 a.m. London
time on the date of the proposed UK Swing Line Borrowing in the case of a
Eurocurrency Rate Loan and (B) 2:00 p.m. London time on the date of the proposed
UK Swing Line Borrowing in the case of a Base Rate Loan (1) directing the UK
Swing Line

-51-



--------------------------------------------------------------------------------



 



Lender not to make such UK Swing Line Loan as a result of the limitations set
forth in the provisos to the first sentence of Section 2.04(b)(i), or (2) in the
case of any proposed UK Swing Line Borrowing other than a UK Swing Line
Borrowing to be disbursed pursuant to Section 2.03(m)(iii) in an amount equal to
the Unreimbursed Amount of a Bank Guaranty, that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the UK Swing Line Lender will, not later than 4:00
p.m. London time on the borrowing date specified in such UK Swing Line Loan
Notice, make the amount of such UK Swing Line Loan available to the applicable
Designated UK Borrower by crediting the applicable Loan Funding Account in Same
Day Funds.
     (iii) Except as otherwise provided herein, a UK Swing Line Loan that is a
Eurocurrency Rate Loan may be continued only on the last day of an Interest
Period for such UK Swing Line Loan. During the existence of a Default, no UK
Swing Line Loans may be requested or continued as Eurocurrency Rate Loans
(whether in Dollars or any Alternative Currency) without the consent of the UK
Swing Line Lender, and the UK Swing Line Lender may demand that any or all of
the then outstanding UK Swing Line Loans denominated in an Alternative Currency
(other than Sterling) be prepaid, or redenominated into Dollars in the amount of
the Dollar Equivalent thereof, on the last day of the then current Interest
Period with respect thereto. The UK Swing Line Lender shall promptly notify the
Company and the Administrative Agent of the interest rate applicable to any
Interest Period for UK Swing Line Loans that are Eurocurrency Rate Loans upon
determination of such interest rate. At any time that any UK Swing Line Loans
that are Base Rate Loans are outstanding, the UK Swing Line Lender shall notify
the Company and the Administrative Agent of any change in the rate utilized in
determining the Base Rate promptly following any such change. After giving
effect to all UK Swing Line Loans and all continuations of UK Swing Line Loans,
there shall not be more than seven Interest Periods in effect with respect to UK
Swing Line Loans.
     (iv) Refinancing of UK Swing Line Loans.
     (A) Upon the occurrence of a Default or Event of Default, the UK Swing Line
Lender may request, on behalf of each Designated UK Borrower (each of which
hereby irrevocably authorizes the UK Swing Line Lender to so request on its
behalf), that each Lender make a Committed Loan in an amount equal to such
Lender’s Applicable Percentage of the amount of each UK Swing Line Loan then
outstanding to such Designated UK Borrower. Committed Loans made pursuant to
such request shall be made in the applicable currencies in which the UK Swing
Line Loans to be refinanced are denominated, and shall be Base Rate Loans, in
the case of UK Swing Line Loans denominated in Dollars, and Eurocurrency Rate
Loans with Interest Periods of one month, in the case of UK Swing Line Loans
denominated in an Alternative Currency. Such request shall be made in writing
(which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the amount of the unutilized portion
of the Aggregate Combined Commitments and the UK

-52-



--------------------------------------------------------------------------------



 



Sublimit. The UK Swing Line Lender shall furnish each Designated UK Borrower
with a copy of the applicable Committed Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Lender shall make an amount equal
to its Applicable Percentage of the amount specified in such Committed Loan
Notice available to the Administrative Agent in the same applicable currencies
as the Swing Line Loan being refinanced in Same Day Funds for the account of the
UK Swing Line Lender at the Administrative Agent’s Office for the applicable
currencies not later than the Applicable Time specified by the Administrative
Agent on the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(b)(iv)(B), each Lender that so makes funds available shall be
deemed to have made a Base Rate Committed Loan, in the case of a refinancing of
a UK Swingline Loan denominated in Dollars, or a Eurocurrency Rate Committed
Loan, in the case of a refinancing of a UK Swingline Loan denominated in an
Alternative Currency, to each applicable Designated UK Borrower in such amount
and such currency. The Administrative Agent shall remit the funds so received to
the UK Swing Line Lender at the UK Swing Line Lender’s Office. In the event that
a Committed Loan is made pursuant to Section 2.04(b)(iv), the UK Swing Line
Lender shall purchase participations in the other Committed Loans of the other
Lenders in an aggregate principal amount equal to the amount of the UK Swing
Line Loans so refinanced (less the UK Swing Line Lender’s ratable share of such
Committed Loan) as provided in Section 2.02(f). In the event that the making of
any such Committed Loan would cause the Total Outstandings minus the aggregate
Outstanding Amount of all Loans and L/C Obligations (including UK Swing Line
Loans and UK Issued L/Cs) of the Designated UK Borrowers to exceed the Aggregate
Commitments (US), then each applicable UK Swing Line Loan shall be deemed
readvanced as a Committed Loan of corresponding amount, and simultaneously with
such deemed advance (i) the UK Swing Line Lender shall purchase (for cash at
face value) participations in the Committed Loans of the other Lenders in an
aggregate principal amount equal to the amount of the UK Swing Line Loans so
refinanced (less the UK Swing Line Lender’s ratable share of such Committed
Loan), and (ii) each other Lender shall purchase (for cash at face value)
participations in each such readvanced Committed Loan, so that after giving
effect to such participation each Lender (including the UK Swing Line Lender)
holds its Applicable Percentage of the Outstanding Amount of the Committed
Loans.
     (B) If for any reason any UK Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(b)(iv)(A), the request for
Committed Loans submitted by the UK Swing Line Lender as set forth herein shall
be deemed to be a request by the UK Swing Line Lender that each of the Lenders,
and each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase (for cash at face value) from the UK Swing Line Lender a
risk participation in such UK Swing Line Loan in an amount equal to the product
of such Lender’s Applicable Percentage times the amount of such UK Swing Line
Loan, and each Lender’s payment to the Administrative Agent for the account of
the UK Swing Line Lender pursuant to Section 2.04(b)(iv)(A) shall

-53-



--------------------------------------------------------------------------------



 



be deemed payment in respect of such participation. In the event that such
participations are purchased, the UK Swing Line Lender shall purchase
participations in Committed Loans of the other Lenders as provided in Section
2.04(b)(iv)(A) as if such UK Swing Line Loan had been refinanced by a Committed
Borrowing. The respective amounts of such participations shall be adjusted upon
any new borrowings or payments as necessary to cause each Lender (including the
UK Swing Line Lender) to hold its Applicable Percentage of the Outstanding
Amount of such UK Swing Line Loan.
     (C) If any Lender fails to make available to the Administrative Agent for
the account of the UK Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(b)(iv) by the
time specified in Section 2.04(b)(iv)(A), the UK Swing Line Lender shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the UK Swing Line Lender at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. A certificate of the UK Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (C) shall be presumed correct absent
manifest error.
     (D) Each Lender’s obligation to make Committed Loans or to purchase and
fund risk participations in UK Swing Line Loans pursuant to this Section
2.04(b)(iv) shall be absolute and unconditional and shall not be affected by any
circumstance, including (1) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the UK Swing Line Lender, the
Company or any other Person for any reason whatsoever, (2) the occurrence or
continuance of a Default or Event of Default, or (3) any other occurrence, event
or condition, whether or not similar to any of the foregoing. No such funding of
risk participations shall relieve or otherwise impair the obligation of the
Designated UK Borrowers to repay UK Swing Line Loans, together with interest as
provided herein.
     (v) Repayment of Participations.
     (A) At any time after any Lender has purchased and funded a risk
participation in a UK Swing Line Loan, if the UK Swing Line Lender receives any
payment on account of such UK Swing Line Loan, the UK Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the UK Swing Line Lender.
     (B) If any payment received by the UK Swing Line Lender in respect of
principal or interest on any UK Swing Line Loan is required to be returned by
the UK Swing Line Lender under any of the circumstances described in

-54-



--------------------------------------------------------------------------------



 



Section 10.05 (including pursuant to any settlement entered into by the UK Swing
Line Lender in its discretion), each Lender shall pay to the UK Swing Line
Lender its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the UK Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
     (vi) Interest for Account of UK Swing Line Lender. The UK Swing Line Lender
shall be responsible for invoicing the Designated UK Borrowers for interest on
the UK Swing Line Loans. Until each Lender funds its Committed Loan or risk
participation pursuant to this Section 2.04(b) to refinance such Lender’s
Applicable Percentage of any UK Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the UK Swing Line
Lender.
     (vii) Payments Directly to UK Swing Line Lender. Each Designated UK
Borrower shall make all payments of principal and interest in respect of the UK
Swing Line Loans directly to the UK Swing Line Lender at the UK Swing Line
Lender’s Office.
     (viii) UK Swing Line Loans and UK Issued L/Cs. The UK Swing Line Lender and
the other parties hereto agree and acknowledge that (a) if the UK Swing Line
Lender elects to request that the Lenders refinance UK Swing Line Loan or
purchase risk participations in any UK Swing Line Loan or UK Issued Letter of
Credit, the UK Swing Line Lender must request that the Lenders refinance and/or
purchase risk participations in all UK Swing Line Loans then outstanding and
purchase risk participations in all UK Issued Letter of Credit then outstanding
(and any such request by the UK Swing Line Lender shall be deemed a request that
the Lenders refinance and/or participate in all such outstanding obligations)
and (b) the UK Swing Line Lender may not request the making of any such
refinancing Loans or purchase of Letter of Credit participations after the date
that is 10 Business Days after the earlier of (a) exercise of remedial rights
under the Loan Documents (other than the charging of default interest), and
(b) the institution of proceedings under any Debtor Relief Law by any Loan
Party.
     2.05 Prepayments.
     (a) Voluntary Prepayments.
     (i) Each Borrower may, upon notice from the Company to the Administrative
Agent, at any time or from time to time voluntarily prepay Committed Loans in
whole or in part without premium or penalty; provided that (A) such notice must
be received by the Administrative Agent not later than 10:00 a.m. (1) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (2) four Business Days prior to any date of prepayment
of Eurocurrency Rate Loans denominated in Alternative Currencies, and (3) on the
date of prepayment of Base Rate Committed Loans; (B) any prepayment of
Eurocurrency Rate Loans denominated in Dollars shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof;

-55-



--------------------------------------------------------------------------------



 



(C) any prepayment of Eurocurrency Rate Loans denominated in Alternative
Currencies shall be in a minimum principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (D) any prepayment of Base Rate
Committed Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Committed Loans to be prepaid and,
if Eurocurrency Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Company, the applicable Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a
Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each such prepayment shall be applied to the Committed Loans of
the Lenders in accordance with their respective Applicable Percentages.
     (ii) Grant Prideco, L.P. may, upon notice to the US Swing Line Lender (with
a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay US Swing Line Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the US Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by Grant Prideco, L.P., Grant Prideco, L.P.
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.
     (iii) Each Designated UK Borrower may, upon notice to the UK Swing Line
Lender (with a copy to the Administrative Agent), at any time or from time to
time, voluntarily prepay UK Swing Line Loans in whole or in part without premium
or penalty; provided that (A) such notice must be received by the UK Swing Line
Lender and the Administrative Agent not later than 10:00 a.m. (1) three Business
Days prior to any date of prepayment of UK Swing Line Loans denominated in
Dollars or Sterling and (2) four Business Days prior to any date of prepayment
of UK Swing Line Loans denominated in Alternative Currencies (other than
Sterling); (B) any prepayment of UK Swing Line Loans shall be in a minimum
principal amount of $500,000 (or Dollar Equivalent thereof, as applicable) or a
whole multiple of $100,000 in excess thereof or, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Interest Period(s) of the UK Swing Line Loans
to be prepaid. If such notice is given by a Designated UK Borrower, such
Designated UK Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a UK Swing Line Loan, including any prepayment by refinancing
thereof with a Committed Borrowing pursuant to Section 2.04(b)(iv), shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.

-56-



--------------------------------------------------------------------------------



 



     (b) Mandatory Prepayments; Total Outstandings. If the Administrative Agent
notifies the Company and, if applicable, the Designated UK Borrowers at any time
that the Total Outstandings at such time exceed an amount equal to 105% of the
Aggregate Combined Commitments then in effect, the Total Outstandings minus the
aggregate Outstanding Amount of all Designated UK Borrower Obligations exceed an
amount equal to 105% of the Aggregate Commitments (US) then in effect, or the
Outstanding Amount of all Designated UK Borrower Obligations at such time exceed
an amount equal to 105% of the UK Sublimit then, within two Business Days after
receipt of such notice, the Borrowers shall prepay Loans and/or the Company
shall Cash Collateralize the L/C Obligations in an aggregate amount sufficient
to reduce such Outstanding Amount as of such date of payment to an amount not to
exceed 100% of the Aggregate Combined Commitments, Aggregate Commitments (US),
or UK Sublimit, as applicable, then in effect; provided, however, that, subject
to the provisions of Section 2.03(g)(ii), the Company shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(b) unless
after the prepayment in full of the Loans the Total Outstandings exceed the
Aggregate Combined Commitments, Aggregate Commitments (US), or UK Sublimit, as
applicable, then in effect. The Administrative Agent may, at any time and from
time to time after the initial deposit of such Cash Collateral, request that
additional Cash Collateral be provided, in an aggregate amount sufficient to
reduce such Outstanding Amount as of the date of provision of such Cash
Collateral to an amount not to exceed 95% of the Aggregate Combined Commitments,
Aggregate Commitments (US), or UK Sublimit, as applicable, then in effect, in
order to protect against the results of further exchange rate fluctuations. All
Cash Collateral provided by the Company pursuant to this subparagraph (d) shall
be returned to the Company within 15 days after the end of any period of 30
consecutive days following its provision during which average Total Outstandings
have not exceeded 95% of the Aggregate Combined Commitments, Aggregate
Commitments (US), or UK Sublimit, as applicable.
     (c) Mandatory Prepayments; Alternative Currencies. If the Administrative
Agent notifies the Company at any time that the Outstanding Amount of all Loans
denominated in Alternative Currencies at such time exceeds an amount equal to
105% of the Alternative Currency Sublimit then in effect, then, within two
Business Days after receipt of such notice, the Borrowers shall prepay Loans in
an aggregate amount sufficient to reduce such Outstanding Amount as of such date
of payment to an amount not to exceed 100% of the Alternative Currency Sublimit
then in effect.
     (d) Application of Prepayments. Amounts to be applied in connection with
prepayments made pursuant to this Section 2.05 shall be applied first to the
prepayment of the Committed Loans, and second to the prepayment of the Swing
Line Loans, in each case as provided in Section 2.12.
     2.06 Termination or Reduction of Commitments. The Company may, upon notice
to the Administrative Agent, terminate the Aggregate Commitments (US), or from
time to time permanently reduce the Aggregate Commitments (US); provided that
(i) any such notice shall be received by the Administrative Agent not later than
10:00 a.m. five Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $10,000,000
or any whole multiple of $1,000,000 in excess thereof, (iii) the Company shall
not terminate or reduce the Aggregate Commitments (US) if, after giving effect
thereto and to

-57-



--------------------------------------------------------------------------------



 



any concurrent prepayments hereunder, the Total Outstandings plus the
Alternative Currency Reserve (if any) would exceed the Aggregate Combined
Commitments or if the Total Outstandings (excluding the Designated UK Borrower
Obligations) plus the Alternative Currency Reserve (if any) would exceed the
Aggregate Commitments (US), and (iv) if, after giving effect to any reduction of
the Aggregate Commitments (US), the Alternative Currency Sublimit, the Letter of
Credit Sublimit or the US Swing Line Sublimit exceeds the amount of the
Aggregate Commitments (US), such Sublimit shall be automatically reduced by the
amount of such excess. The Administrative Agent shall promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Commitments (US). The amount of any such Aggregate Commitment (US) reduction
shall not be applied to the Alternative Currency Sublimit or the Letter of
Credit Sublimit unless otherwise specified by the Company. Any reduction of the
Aggregate Commitments (US) shall be applied to the Commitment of each Lender
according to its Applicable Percentage (US). All fees accrued until the
effective date of any termination of the Aggregate Commitments (US) shall be
paid on the effective date of such termination.
     2.07 Repayment of Loans. (a) Each Borrower shall repay to the Lenders on
the Maturity Date the aggregate principal amount of Committed Loans made to such
Borrower outstanding on such date.
     (b) Grant Prideco, L.P. shall repay each US Swing Line Loan on the earlier
to occur of (i) the date ten Business Days after such Loan is made and (ii) the
Maturity Date.
     (c) Each Designated UK Borrower shall repay to the UK Swing Line Lender on
the Maturity Date the aggregate principal amount of the UK Swing Line Loans made
to such Designated UK Borrower outstanding on such date.
     2.08 Interest. (a) Subject to the provisions of subsection (b) below,
(i) each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate for
Eurocurrency Rate Loans plus (in the case of a Eurocurrency Rate Loan of any
Lender which is lent from a Lending Office in the United Kingdom or a
Participating Member State) the Mandatory Cost; (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for Base Rate Loans; and (iii) each US Swing Line Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Rate for Base
Rate Loans.
     (b) (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
     (ii) If any amount (other than principal of any Loan) payable by any
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating

-58-



--------------------------------------------------------------------------------



 



interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.
     (iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
     (iv) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan (other than UK Swingline Loans) shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein. Interest on each UK Swingline Loan shall
be due and payable in arrears on the later of (i) each Interest Payment Date
applicable thereto and (ii) five Business Days after receipt by the applicable
Borrower of an invoice therefor and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
     2.09 Fees. In addition to certain fees described in subsections (i) and
(j) of Section 2.03:
     (a) Commitment Fee. The Company shall pay to the Administrative Agent for
the account of each Lender (other than the UK Swing Line Lender) in accordance
with its Applicable Percentage, a commitment fee in Dollars equal to the
Applicable Rate for the Commitment Fee times the actual daily amount by which
the Aggregate Commitments (US) exceed the sum of (i) the Outstanding Amount of
Committed Loans and (ii) the Outstanding Amount of L/C Obligations (excluding
the UK Issued L/Cs). The Company shall pay to the UK Swing Line Lender for its
own account a commitment fee in Dollars equal to the Applicable Rate for the
Commitment Fee times the actual daily amount by which the UK Sublimit exceeds
the sum of (i) the Outstanding Amount of UK Swing Line Loans and (ii) the
Outstanding Amount of L/C Obligations with respect to UK Issued L/Cs.
Notwithstanding the preceding two sentences, for any period during which the
Applicable Percentage (UK Included) is applicable, the Company shall pay to the
Administrative Agent for the account of each Lender (including the UK Swing Line
Lender) a commitment fee in Dollars equal to the Applicable Rate for the
Commitment Fee times the actual daily amount by which the Aggregate Combined
Commitments exceed the sum of (i) the Outstanding Amount of Committed Loans and
UK Swing Line Loans and (ii) the Outstanding Amount of L/C Obligations
(including the UK Issued L/Cs), which fee shall be in lieu of, and not in
addition to, the fees provided above in this Section 2.09. The commitment fees
shall accrue at all times during the Availability Period, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on or before the later of (x) the last
Business Day of each March, June, September and December and (z) five Business
Days after receipt by the applicable Borrower of an invoice therefor, commencing
with the first such date to occur after the Closing Date, and on the Maturity
Date. The commitment fees shall be calculated quarterly in arrears, and if there
is any change in the Applicable Rate during any quarter, the actual daily

-59-



--------------------------------------------------------------------------------



 



amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
     (b) Other Fees. (i) The Company shall pay to the Arrangers, the
Administrative Agent, and the UK Swing Line Lender for their own respective
accounts, in Dollars, fees in the amounts and at the times specified in the
applicable Fee Letter. Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.
     (ii) The Company shall pay to the Lenders, in Dollars, such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
     2.10 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Wells Fargo’s “prime rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year), or, in the case of interest in respect of Loans denominated in
Alternative Currencies as to which market practice differs from the foregoing,
in accordance with such market practice. Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent or the UK Swing Line Lender, as applicable, of an interest
rate or fee hereunder shall be presumed correct for all purposes, absent
manifest error.
     2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be presumed
correct absent manifest error of the amount of the Credit Extensions made by the
Lenders to the Borrowers and the interest and payments thereon. Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrowers hereunder to pay any amount owing with respect
to the Obligations. In the event of any conflict between the accounts and
records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender to a Borrower made through the Administrative Agent, such
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans to such Borrower in
addition to such accounts or records. Each Lender may attach schedules to a Note
and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.
     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained

-60-



--------------------------------------------------------------------------------



 



by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.
     2.12 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein and except with respect to principal of and
interest on Loans denominated in an Alternative Currency, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
1:00 p.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by the Borrowers hereunder with respect to principal and
interest on Loans denominated in an Alternative Currency shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein. All
payments by the Designated UK Borrowers hereunder with respect to UK Swing Line
Loans shall be made to the UK Swing Line Lender, at the applicable UK Swing Line
Lender’s Office in Dollars or the applicable Alternative Currency, in Same Day
Funds, not later than 1:00 p.m. London time with respect to payments of
principal and interest on UK Swing Line Loans denominated in Dollars or Sterling
or, with respect to payments of principal and interest on UK Swing Line Loans
denominated in an Alternative Currency (other than Sterling), not later than the
Applicable Time specified by the UK Swing Line Lender for such Alternative
Currency, on the dates specified herein. Without limiting the generality of the
foregoing, the Administrative Agent may require that any payments due under this
Agreement to the Administrative Agent be made in the United States and the UK
Swing Line Lender may require that any payments due under this Agreement to the
UK Swing Line Lender be made in London. If, for any reason, any Borrower is
prohibited by any Law from making any required payment hereunder in an
Alternative Currency, such Borrower shall make such payment in Dollars in the
Dollar Equivalent of the Alternative Currency payment amount. The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent (i) after 1:00 p.m., in the case of payments in
Dollars, or (ii) after the Applicable Time specified by the Administrative Agent
in the case of payments in an Alternative Currency, shall in each case be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. All payments received by the UK Swing Line Lender
(i) after 1:00 p.m. London time, in the case of payments in Dollars or Sterling,
or (ii) after the Applicable Time specified by the UK Swing Line Lender in the
case of payments in an Alternative Currency, shall in each case be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by any Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
     (b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any

-61-



--------------------------------------------------------------------------------



 



Committed Borrowing of Eurocurrency Rate Loans (or, in the case of any Committed
Borrowing of Base Rate Loans, prior to 11:00 a.m. on the date of such Committed
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Committed Borrowing, the Administrative Agent may
assume that such Lender has made such share available on such date in accordance
with Section 2.02 (or, in the case of a Committed Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Committed Borrowing
available to the Administrative Agent, then the applicable Lender and the
applicable Borrower severally agree to pay to the Administrative Agent forthwith
on demand such corresponding amount in Same Day Funds with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the Overnight Rate and
(B) in the case of a payment to be made by such Borrower, the interest rate
applicable to Base Rate Loans. If such Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to such Borrower the amount of such
interest paid by such Borrower for such period. If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing. Any payment by such Borrower shall be without prejudice to any claim
such Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
     (ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or an L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable L/C Issuer, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the Lenders or the applicable L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.
     A notice of the Administrative Agent to any Lender or Borrower with respect
to any amount owing under this subsection (b) shall be presumed correct, absent
manifest error.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

-62-



--------------------------------------------------------------------------------



 



     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Committed Loan, to
fund any such participation or to make any payment under Section 10.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, to purchase its
participation or to make its payment under Section 10.04(c).
     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it (or in which
it holds participations), or the participations in L/C Obligations or in Swing
Line Loans held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Committed Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact and (b) purchase (for cash at face value)
participations in the Committed Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them, provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Company or any Subsidiary thereof
(as to which the provisions of this Section shall apply).
     Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

-63-



--------------------------------------------------------------------------------



 



     2.14 Designated Borrowers. (a) Effective as of the date hereof, each of
Grant Prideco, L.P., ReedHycalog Eurasia Ltd and ReedHycalog UK Ltd shall be a
“Designated Borrower” hereunder and may receive Loans for its respective account
on the terms and conditions set forth in this Agreement.
     (b) (i) The Company may at any time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), designate any
Material Domestic Subsidiary of the Company (an “Applicant Domestic Borrower”)
as a Designated Borrower to receive Loans hereunder by delivering to the
Administrative Agent (which shall promptly deliver counterparts thereof to each
Lender) a duly executed notice and agreement in substantially the form of
Exhibit G (a “Designated Borrower Request and Assumption Agreement”). The
parties hereto acknowledge and agree that, prior to any Applicant Domestic
Borrower becoming entitled to utilize the credit facilities provided for herein,
the Administrative Agent and the Lenders shall have received such supporting
resolutions, incumbency certificates, opinions of counsel and other documents or
information, in form, content and scope reasonably satisfactory to the
Administrative Agent, as may be required by the Administrative Agent or the
Required Lenders in their sole discretion, and Notes signed by such new
Borrowers to the extent any Lenders so require.
     (ii) The Company may at any time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent and the UK Swing Line Lender
(or such shorter period as may be agreed by each of the Administrative Agent and
the UK Swing Line Lender in its sole discretion), designate any Foreign
Subsidiary of the Company which is organized under the laws of a jurisdiction
reasonably acceptable to the Administrative Agent and the UK Swing Line Lender
(an “Applicant Foreign Borrower”) as a Designated Borrower to receive Loans
hereunder by delivering to the Administrative Agent (which shall promptly
deliver counterparts thereof to each Lender) and the UK Swing Line Lender a duly
executed notice and agreement in form and substance reasonably acceptable to the
Administrative Agent and the UK Swing Line Lender. The parties hereto
acknowledge and agree that, prior to any Applicant Foreign Borrower becoming
entitled to utilize the credit facilities provided for herein, the
Administrative Agent and the Lenders shall have received such supporting
resolutions, incumbency certificates, opinions of counsel and other documents or
information, in form, content and scope reasonably satisfactory to the
Administrative Agent and the UK Swing Line Lender, as may be required by the
Administrative Agent, the UK Swing Line Lender or the Required Lenders in their
sole discretion, and Notes signed by such new Borrowers to the extent any
Lenders so require.
     (iii) If the Administrative Agent and the Required Lenders and, with
respect to any Applicant Foreign Borrower, the UK Swing Line Lender, agree that
an Applicant Borrower shall be entitled to receive Loans hereunder, then
promptly following receipt of all such requested resolutions, incumbency
certificates, opinions of counsel and other documents or information, the
Administrative Agent shall send a notice in substantially the form of Exhibit H
(a “Designated Borrower Notice”) to the Company and the Lenders specifying the
effective date upon which the Applicant Borrower shall constitute a Designated
Borrower for purposes hereof, whereupon each of the Lenders agrees to

-64-



--------------------------------------------------------------------------------



 



permit such Designated Borrower to receive Loans hereunder, on the terms and
conditions set forth herein, and each of the parties agrees that such Designated
Borrower otherwise shall be a Borrower for all purposes of this Agreement;
provided that no Committed Loan Notice, UK Swing Line Loan Notice or Letter of
Credit Application may be submitted by or on behalf of such Designated Borrower
until the date five Business Days after such effective date.
     (c) The Obligations of the Company and each Designated Borrower that is a
Domestic Subsidiary, including without limitation Grant Prideco, L.P’s
obligations with respect to Letters of Credit and US Swing Line Loans, shall be
joint and several in nature. The Obligations of all Designated Borrowers that
are Foreign Subsidiaries shall be several in nature.
     (d) Each of the Company and each Subsidiary of the Company that is or
becomes a “Designated Borrower” pursuant to this Section 2.14 hereby irrevocably
appoints each of Grant Prideco, L.P. and the Company as its agent for all
purposes relevant to this Agreement and each of the other Loan Documents,
including (i) the giving and receipt of notices, (ii) the execution and delivery
of all documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any Loans made by
the Lenders, to any such Designated Borrower hereunder. Any acknowledgment,
consent, direction, certification or other action which might otherwise be valid
or effective only if given or taken by all Borrowers, or by each Borrower acting
singly, shall be valid and effective if given or taken only by Grant Prideco,
L.P. or the Company, whether or not any such other Borrower joins therein. Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company or Grant Prideco, L.P. in accordance with
the terms of this Agreement shall be deemed to have been delivered to each
Designated Borrower.
     (e) The Company may from time to time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent), terminate a Designated Borrower’s
status as such, provided that there are no outstanding Loans payable by such
Designated Borrower, or other amounts payable by such Designated Borrower on
account of any Loans made to it, as of the effective date of such termination.
The Administrative Agent will promptly notify the Lenders of any such
termination of a Designated Borrower’s status.
     2.15 Increase in Commitments.
     (a) Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Company
may from time to time, request an increase in the Aggregate Commitments (US) by
an amount for all such requests not exceeding $150,000,000; provided that any
such request for an increase shall be in a minimum amount of $25,000,000. Such
increase may be effectuated by increasing the Commitment of one or more Lenders
as provided below, or the Company may, subject to the approval of the
Administrative Agent and each L/C Issuer (which approvals shall not be
unreasonably withheld), invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel. At the time of sending such notice, the
Company shall advise the Administrative Agent as to how it proposes to
effectuate such increase, and if the Company elects to request an

-65-



--------------------------------------------------------------------------------



 



increase from existing Lenders, at such time the Company (in consultation with
the Administrative Agent) shall specify the time period within which each Lender
is requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders).
     (b) Lender Elections to Increase. Upon receipt of a notice of requested
increase, each Lender shall notify the Administrative Agent within such time
period whether or not it agrees to increase its Commitment and, if so, whether
by an amount equal to, greater than, or less than its Applicable Percentage
(US) of such requested increase. Any Lender not responding within such time
period shall be deemed to have declined to increase its Commitment.
     (c) Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Company and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent and
each L/C Issuer (which approvals shall not be unreasonably withheld), the
Company may also invite additional Eligible Assignees to become Lenders pursuant
to a joinder agreement in form and substance satisfactory to the Administrative
Agent and its counsel.
     (d) Effective Date and Allocations. If the Aggregate Commitments (US) are
increased in accordance with this Section, the Administrative Agent and the
Company shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Company and the Lenders of the final allocation of such increase and
the Increase Effective Date.
     (e) Conditions to Effectiveness of Increase. As a condition precedent to
such increase, the Company shall deliver to the Administrative Agent (y) a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Company,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.16, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (B) no Default exists and (z) if
applicable, a joinder agreement, in form and substance satisfactory to the
Administrative Agent and its counsel, from each Eligible Assignee becoming a
Lender in connection with such increase, duly executed by such Lender. The
Borrowers shall prepay any Committed Loans outstanding on the Increase Effective
Date (and pay any additional amounts required pursuant to Section 3.05) to the
extent necessary to keep the outstanding Committed Loans ratable with any
revised Applicable Percentages (US) arising from any nonratable increase in the
Commitments or the addition of new Lenders under this Section.
     (f) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

-66-



--------------------------------------------------------------------------------



 



ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the respective Borrowers hereunder or under any other Loan
Document shall be made free and clear of and without reduction, deduction, or
withholding for any Indemnified Taxes or Other Taxes, provided that if the
applicable Borrower shall be required by applicable law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the applicable Agent, Lender or L/C Issuer, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
     (b) Payment of Other Taxes by the Borrowers. Without limiting the
provisions of subsection (a) above, each Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
     (c) Indemnification by the Borrowers. Each Borrower shall indemnify each of
the Administrative Agent, each Lender, each Swing Line Lender, and each L/C
Issuer, within 30 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, Lender, Swing Line Lender, or L/C Issuer, as
the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate setting forth the amount, and detailing
the calculation, of such Indemnified Taxes or Other Taxes shall be submitted by
such the Administrative Agent, Lender, Swing Line Lender, or L/C Issuer, as the
case may be to the applicable Borrower with any demand for payment thereof, and
shall be presumptively correct, absent manifest error.
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
     (e) Status of Lenders. No Person may become a Lender under this Agreement
unless such Person is entitled to an exemption from withholding under this
Section 3.01(e) with respect to payments received under this Agreement. Any
Foreign Lender that is entitled to an exemption from withholding tax under the
law of the jurisdiction in which a Borrower is resident for tax purposes, or any
treaty to which such jurisdiction is a party, with respect to payments hereunder
or under any other Loan Document shall deliver to the Company (with a copy to
the Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested

-67-



--------------------------------------------------------------------------------



 



by the Company or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding.
     Any Lender, at the time or times prescribed by applicable law or as
reasonably requested by the Company or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
     Without limiting the generality of the foregoing, in the event that a
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to Company and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Company or the Administrative Agent if such
Foreign Lender is legally entitled to do so, or as required by applicable law),
whichever of the following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the applicable Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (y) duly completed copies of Internal
Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from United States Federal withholding tax duly completed together
with such supplementary documentation as may be prescribed by applicable law.
     Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Company, as the Administrative Agent or the Company
shall reasonably request, on or prior to the Closing Date, and in a timely
fashion thereafter, such other documents and forms required by any relevant
taxing authorities under the Laws of any other jurisdiction, duly executed and
completed by such Lender, as are required under such Laws to confirm such
Lender’s entitlement to any available exemption from applicable withholding
taxes in respect of all payments to be made to such Lender outside of the U.S.
by the Borrowers pursuant to this Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in such other jurisdiction. Each
Lender shall promptly (i) notify the Administrative Agent of any change in
circumstances which would

-68-



--------------------------------------------------------------------------------



 



modify or render invalid any such claimed exemption under this Section 3.01(e),
and (ii) take such steps as shall not be materially disadvantageous to it, in
the reasonable judgment of such Lender, and as may be reasonably necessary
(including the re-designation of its Lending Office) to avoid any requirement of
applicable Laws of any such jurisdiction that any Borrower make any deduction or
withholding for taxes from amounts payable to such Lender. Additionally, each of
the Borrowers shall promptly deliver to the Administrative Agent or any Lender,
as the Administrative Agent or such Lender shall reasonably request, on or prior
to the Closing Date, and in a timely fashion thereafter, such documents and
forms required by any relevant taxing authorities under the Laws of any
jurisdiction, duly executed and completed by such Borrower, as are required to
be furnished by such Lender or the Administrative Agent under such Laws in
connection with any payment by the Administrative Agent or any Lender of Taxes
or Other Taxes, or otherwise in connection with the Loan Documents, with respect
to such jurisdiction.
     (f) Treatment of Certain Refunds. If the Administrative Agent, Lender,
Swing Line Lender, or L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by any Borrower or with respect to which any Borrower has paid
additional amounts pursuant to this Section, it shall pay to such Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by such Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, Lender, Swing Line Lender, or L/C Issuer,
as the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that each
Borrower, upon the request of the Administrative Agent, Lender, Swing Line
Lender, or L/C Issuer, agrees to repay the amount paid over to such Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, Lender, Swing Line Lender,
or L/C Issuer in the event the Administrative Agent, Lender, Swing Line Lender,
or L/C Issuer is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require the Administrative Agent, any
Lender, any Swing Line Lender, or any L/C Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Borrower or any other Person.
     3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans (whether denominated in Dollars or an Alternative
Currency), or to determine or charge interest rates based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars or
any Alternative Currency in the applicable interbank market, then, on notice
thereof by such Lender to Grant Prideco, L.P. through the Administrative Agent,
or to or the Designated UK Borrower in the case of the UK Swing Line Lender
(with a copy to the Administrative Agent) any obligation of such Lender to make
or continue Eurocurrency Rate Loans in the affected currency or currencies or,
in the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate
Committed Loans to Eurocurrency Rate Loans, shall be suspended until such Lender
notifies the Administrative Agent and Grant Prideco, L.P. or the Administrative
Agent and the Designated UK Borrowers, as applicable, that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the applicable Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable and such Loans are denominated
in

-69-



--------------------------------------------------------------------------------



 



Dollars, convert all such Eurocurrency Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans. Upon any such prepayment or conversion, the Borrowers
shall also pay accrued interest on the amount so prepaid or converted.
     3.03 Inability to Determine Rates. If the Required Lenders or, in the case
of any UK Swing Line Loan or a continuation thereof the UK Swing Line Lender,
determine that for any reason in connection with any request for a Eurocurrency
Rate Loan or a conversion to or continuation thereof that (a) deposits (whether
in Dollars or an Alternative Currency) are not being offered to banks in the
applicable offshore interbank market for such currency for the applicable amount
and Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or an Alternative Currency), or (c) the Eurocurrency Rate
for any requested Interest Period with respect to a proposed Eurocurrency Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Eurocurrency Rate Loan, the Administrative Agent will promptly so notify
Grant Prideco L.P. and each Lender or the UK Swing Line Lender will promptly
notify the Designated UK Borrowers and the Administrative Agent, as applicable.
Thereafter, the obligation of the Lenders or the UK Swing Line Lender, as
applicable, to make or maintain Eurocurrency Rate Loans in the affected currency
or currencies shall be suspended until the Administrative Agent (upon the
instruction of the Required Lenders) or, in the case of UK Swing Line Loans, the
UK Swing Line Lender, revokes such notice. Upon receipt of such notice, Grant
Prideco L.P. or the applicable Designated UK Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans in the affected currency or currencies or, failing that, will be deemed to
have converted such request into a request for a Committed Borrowing or UK Swing
Line Borrowing, as applicable, of Base Rate Loans in the amount specified
therein.
     3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement contemplated by Section 3.04(e)
and (B) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost, other
than as set forth below) or any L/C Issuer;
     (ii) subject any Lender or L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurocurrency Rate Loan made by it, or change the basis
of taxation of payments to such Lender or L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or L/C
Issuer);

-70-



--------------------------------------------------------------------------------



 



(iii) the Mandatory Cost, as calculated hereunder, does not represent the cost
to any Lender of complying with the requirements of the Bank of England and/or
the Financial Services Authority or the European Central Bank in relation to its
making, funding or maintaining Eurocurrency Rate Loans; or
     (iv) impose on any Lender or L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or L/C Issuer, the Company will pay
(or cause the applicable Designated Borrower to pay) to such Lender or L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or L/C Issuer determines that any
Change in Law affecting such Lender or L/C Issuer or any Lending Office of such
Lender or such Lender’s or L/C Issuer’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or L/C Issuer’s capital or on the capital of such Lender’s or
L/C Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments or UK Commitment, as applicable, of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such L/C Issuer, to a level below that which such Lender or
L/C Issuer or such Lender’s or L/C Issuer’s holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s or L/C
Issuer’s policies and the policies of such Lender’s or L/C Issuer’s holding
company with respect to capital adequacy), then from time to time the Company
will pay (or cause the applicable Designated Borrower to pay) to such Lender or
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding
company for any such reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or the
applicable L/C Issuer setting forth the amount or amounts necessary to
compensate such Lender or L/C Issuer or its holding company, as the case may be,
as specified in subsection (a) or (b) of this Section and delivered to the
Company shall be presumed correct absent manifest error. The Company shall pay
(or cause the applicable Designated Borrower to pay) such Lender or L/C Issuer,
as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or L/C Issuer’s right to
demand such compensation, provided that no Borrower shall be required to
compensate a Lender or L/C Issuer pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than nine

-71-



--------------------------------------------------------------------------------



 



months prior to the date that such Lender or L/C Issuer, as the case may be,
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or L/C Issuer’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).
     (e) Additional Reserve Requirements. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be presumed correct), and
(ii) as long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
UK Commitment, as applicable, or the funding of the Eurocurrency Rate Loans,
such additional costs (expressed as a percentage per annum and rounded upwards,
if necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be presumed correct), which in
each case shall be due and payable on each date on which interest is payable on
such Loan, provided the Company shall have received at least 10 days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such Lender. If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest or costs shall be due
and payable 10 days from receipt of such notice.
     3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Designated Borrower to compensate) such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by any Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Company
or the applicable Designated Borrower;
     (c) any failure by any Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or
     (d) any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 10.13;

-72-



--------------------------------------------------------------------------------



 



including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.
For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.
     3.06 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Company hereby agrees to pay (or to cause
the applicable Designated Borrower to pay) all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Company may replace such Lender in accordance with
Section 10.13.
     3.07 Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Combined Commitments and repayment of
all other Obligations hereunder.
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     4.01 Conditions of Initial Credit Extension. The obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly

-73-



--------------------------------------------------------------------------------



 



executed by a Responsible Officer of the signing Loan Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and each of the Lenders:
     (i) executed counterparts of this Agreement and the Guaranties, sufficient
in number for distribution to the Administrative Agent, each Lender, each Swing
Line Lender, and the Company;
     (ii) Notes executed by the Borrowers in favor of each Lender or Swing Line
Lender requesting Notes;
     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
     (iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
     (v) a favorable opinion of (A) Fulbright & Jaworski, L.L.P., counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender, as to such
matters concerning the Loan Parties and the Loan Documents as the Required
Lenders may reasonably request, and (B) appropriate local counsel, addressed to
the Administrative Agent and each Lender, as to such other matters concerning
the Loan Parties and the Loan Documents as the Required Lenders may reasonably
request;
     (vi) a certificate signed by a Responsible Officer of the Company
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;
     (vii) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect; and
     (viii) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, any L/C Issuer, any Swing Line Lender, or the
Required Lenders reasonably may require.
     (b) There shall not have occurred a material adverse change in the
business, assets, properties, liabilities (actual or contingent), operations,
condition (financial or otherwise), or prospects, taken as a whole, of the
Company and its Subsidiaries since December 31, 2005, or in the facts and
information regarding such entities as represented to date.

-74-



--------------------------------------------------------------------------------



 



     (c) Any fees required to be paid on or before the Closing Date shall have
been paid.
     (d) Unless waived by the Administrative Agent or the Syndication Agent, as
applicable, the Company shall have paid all fees, charges and disbursements of
counsel to the Administrative Agent to the extent invoiced prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Company and the Administrative Agent and the
Syndication Agent).
     (e) The Closing Date shall have occurred on or before September 30, 2006.
     Without limiting the generality of the provisions of Section 9.04, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
     4.02 Conditions to all Credit Extensions. The obligation of each Lender and
each L/C Issuer to honor any Request for Credit Extension (other than a
Committed Loan Notice requesting only a conversion of Committed Loans to the
other Type, or a continuation of Eurocurrency Rate Loans) is subject to the
following conditions precedent:
     (a) The representations and warranties of (i) the Borrowers contained in
Article V and (ii) each Loan Party contained in each other Loan Document or in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the then most recently furnished statements pursuant to clauses
(a) and (b), respectively, of Section 6.01.
     (b) No Default shall exist, or would result from such proposed Credit
Extension or the application of the proceeds thereof.
     (c) The Administrative Agent and any applicable L/C Issuer or Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.
     (d) If the applicable Borrower is a Designated Borrower, then the
conditions of Section 2.14 to the designation of such Borrower as a Designated
Borrower shall have been met to the satisfaction of the Administrative Agent.
     (e) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Committed Loans or Swing Line Loans to
be denominated in an Alternative Currency), the UK Swing Line Lender

-75-



--------------------------------------------------------------------------------



 



(in the case of any UK Swing Line Loan to be denominated in an Alternative
Currency), or the applicable L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency), would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.
     Each Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type or a
continuation of Eurocurrency Rate Loans) submitted by the Company shall be
deemed to be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     Except as otherwise provided in Section 5.18, each Borrower represents and
warrants to the Administrative Agent, the L/C Issuers, the Swing Line Lenders,
and the Lenders that:
     5.01 Existence, Qualification and Power. Each Loan Party and each
Subsidiary thereof (a) is duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.
     5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) violate the terms of any of
such Person’s Organization Documents; (b) violate or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries (other than the creation of Liens under the Loan Documents) or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (c) violate
any Law. As of the date hereof, each Loan Party and each Subsidiary thereof is
in compliance with all Contractual Obligations referred to in clause (b)(i),
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
     5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
such as have been received and are in full force and effect;

-76-



--------------------------------------------------------------------------------



 



     5.04 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.
     5.05 Financial Statements.
     (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein and (ii) fairly present the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein.
     (b) The unaudited consolidated balance sheet of the Company and its
Subsidiaries dated June 30, 2006, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Company
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.
     5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Company after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Company or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.
     5.07 No Default. Neither the Company nor any Subsidiary is in default under
or with respect to any Contractual Obligation that could, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.
     5.08 Ownership of Property; Liens. Each of the Company and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of the Company and its Subsidiaries is subject to no Liens, other than
Liens permitted by Section 7.01.
     5.09 Environmental Compliance. (a) The Company and its Subsidiaries conduct
in the ordinary course of business a review of the effect of existing
Environmental Laws and claims

-77-



--------------------------------------------------------------------------------



 



alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Company has reasonably concluded that such Environmental
Laws and claims could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
     (b) The Company and its Subsidiaries are in compliance with all applicable
Environmental Laws, and have no liability under any Environmental Laws, except
for such non-compliance or liability which would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
     (c) The Company and its Subsidiaries hold all Environmental Permits (each
of which is in full force and effect) necessary for the operation of its
business and for the use of any property owned, leased, or otherwise operated by
them, except for such Environmental Permits the failure to hold which would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     (d) There are no pending or, to the knowledge of the Company or any
Subsidiary, threatened, claims against the Company or any Subsidiary under any
Environmental Laws, and, neither the Company nor any Subsidiary has received any
written notice of alleged non-compliance with applicable Environmental Laws or
Environmental Permits which, in each case, would individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
     5.10 Insurance. The properties of the Company and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Company, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or the applicable Subsidiary
operates.
     5.11 Taxes. The Company and its Subsidiaries have filed all United States
federal, material state and other material tax returns and reports required to
be filed, and have paid all United States federal, material state and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
the Company or any Subsidiary that would, if made, have a Material Adverse
Effect.
     5.12 ERISA Compliance.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws except for such
noncompliance which could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Each Plan that is intended to
qualify under Section 401(a) of the Code has received a favorable determination
letter from the IRS or the remedial amendment period under Section 401(b) of the
Code with respect to the Plan has not expired and, to the best knowledge of the
Company, nothing has occurred which would prevent, or cause the loss of, such
qualification, if such

-78-



--------------------------------------------------------------------------------



 



prevention or loss would reasonably be expected to have a Material Adverse
Effect. The Company and each ERISA Affiliate have made all material required
contributions to each Plan subject to Section 412 of the Code, other than any
failures which could not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect, and no application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Code has been made with respect to any Plan.
     (b) There are no pending or, to the best knowledge of the Company,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
     5.13 Subsidiaries. As of the Closing Date, the Company has no Subsidiaries
other than those specifically disclosed in Schedule 5.13.
     5.14 Margin Regulations; Investment Company Act.
     (a) No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
     (b) None of the Company, any Person Controlling the Company, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
     5.15 Disclosure. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
     5.16 Compliance with Laws. Each of the Company and each of its Subsidiaries
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
     5.17 [Intentionally deleted.]

-79-



--------------------------------------------------------------------------------



 



     5.18 Representations as to Foreign Obligors. Each of the Company and each
Foreign Obligor represents and warrants to the Administrative Agent, the Swing
Line Lenders, the L/C Issuers, and the Lenders that:
     (a) Such Foreign Obligor is subject to civil and commercial Laws with
respect to its obligations under this Agreement and the other Loan Documents to
which it is a party (collectively as to such Foreign Obligor, the “Applicable
Foreign Obligor Documents”), and the execution, delivery and performance by such
Foreign Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.
     (b) The Applicable Foreign Obligor Documents are in proper legal form under
the Laws of the jurisdiction in which such Foreign Obligor is organized and
existing for the enforcement thereof against such Foreign Obligor under the Laws
of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents that the Applicable Foreign Obligor Documents be filed, registered or
recorded with, or executed or notarized before, any court or other authority in
the jurisdiction in which such Foreign Obligor is organized and existing or that
any registration charge or stamp or similar tax be paid on or in respect of the
Applicable Foreign Obligor Documents or any other document, except for (i) any
such filing, registration, recording, execution or notarization as has been made
or is not required to be made until the Applicable Foreign Obligor Document or
any other document is sought to be enforced and (ii) any charge or tax as has
been timely paid.
     (c) There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents or (ii) on any payment to
be made by such Foreign Obligor pursuant to the Applicable Foreign Obligor
Documents, except as has been disclosed to the Administrative Agent.
     (d) The execution, delivery and performance of the Applicable Foreign
Obligor Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

-80-



--------------------------------------------------------------------------------



 



ARTICLE VI
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Company shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Subsidiary to:
     6.01 Financial Statements. Deliver to the Administrative Agent, in form and
detail satisfactory to the Administrative Agent:
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Company, a consolidated balance sheet of the Company and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by (i) a report and opinion of a Registered Public
Accounting Firm of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and applicable Securities Laws and shall
not be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit and (ii) an attestation
report of such Registered Public Accounting Firm as to the Borrower’s internal
controls pursuant to Section 404 of Sarbanes-Oxley, and;
     (b) as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company
(commencing with the fiscal quarter ended September 30, 2006), a consolidated
balance sheet of the Company and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Company’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by a Responsible Officer of the Company as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Company and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.
As to any information contained in materials furnished pursuant to
Section 6.02(c), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
     6.02 Certificates; Other Information. Deliver to the Administrative Agent,
in form and detail satisfactory to the Administrative Agent:
     (a) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Company;

-81-



--------------------------------------------------------------------------------



 



     (b) promptly after any request by the Administrative Agent, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of the
Company by independent accountants in connection with the accounts or books of
the Company or any Subsidiary, or any audit of any of them;
     (c) promptly after the same are available, copies of each annual report,
definitive proxy or financial statement or other report or communication sent to
the stockholders of the Company, and copies of all annual and quarterly reports,
all reports on Form 8-K and all effective registration statements which the
Company may file or be required to file with the SEC pursuant to the Securities
Act of 1933, and any filing under Sections 13 or 15(d) of the Securities
Exchange Act of 1934 that indicates that a Change of Control has occurred, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
     (d) promptly, and in any event within ten Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each written
notice or other written correspondence received from the SEC concerning any
investigation by the SEC regarding financial improprieties or violations of law
by the Company or any Subsidiary thereof; and
     (e) promptly, such additional information regarding the business, financial
or corporate affairs of the Company or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent may from time to time
reasonably request.
     Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Company shall deliver paper
copies of such documents to the Administrative Agent if so requested thereby,
each time that paper copies are so requested and (ii) the foregoing requirement
to deliver “paper copies” shall be deemed satisfied if the Company delivers to
the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of the final executed form of any such documents. Notwithstanding
anything contained herein, in every instance the Company shall be required to
provide, within five Business Days of delivering an electronic version thereof,
paper copies of the Compliance Certificates required by Section 6.02(a) to the
Administrative Agent, which paper copies may not be in the form of electronic
mail electronic versions. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Company with any such request for
delivery, and each Lender shall be solely responsible for maintaining its copies
of such documents.
     The Administrative Agent shall, to the extent it receives items required to
be delivered pursuant to Section 6.01 or 6.02 and such items are not posted by
the Company as provided

-82-



--------------------------------------------------------------------------------



 



above, make the same available to the Lenders as hereinafter provided. Each
Borrower hereby acknowledges that the Administrative Agent, the Syndication
Agent, and/or the Arrangers will make available to the Lenders, the Swing Line
Lenders, and the L/C Issuers materials and/or information provided by or on
behalf of such Borrower hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”). All Borrower Materials delivered to the Administrative
Agent by the Company and all Borrower Materials received by the Lenders, in each
case to the extent they constitute Information, other than Borrower Materials
filed with a governmental authority and available to the public for review,
shall be presumed to be confidential and to contain material non-public
information with respect to the Company and its subsidiaries for purposes of
United States Federal and state securities laws, and shall be treated by the
Administrative Agent in accordance with Section 10.07.
     6.03 Notices. Promptly notify the Administrative Agent:
     (a) of the occurrence of any Default;
     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect;
     (c) of the occurrence of any ERISA Event that could reasonably be expected
to result in liability in excess of $10,000,000;
     (d) of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary that would affect the calculation of
the financial covenants set forth in Section 7.11; and
     (e) of any written announcement by Moody’s or S&P of any adverse change in
a Debt Rating.
     Each notice pursuant to this Section shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
     6.04 [Intentionally deleted].
     6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do any of
the foregoing could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

-83-



--------------------------------------------------------------------------------



 



     6.06 Maintenance of Properties. Maintain, preserve and protect all of its
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
     6.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Company, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.
     6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
     6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Company or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Company or such Subsidiary, as the case may be, except where the failure to
comply with clauses (a) or (b) could not reasonably be expected to have a
Material Adverse Effect.
     6.10 Inspection Rights. Permit representatives and independent contractors
of the Administrative Agent to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants, all at the expense
of the Company and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Company.
     6.11 Use of Proceeds. Use the proceeds of the Credit Extensions for working
capital, capital expenditures and other lawful corporate purposes not in
contravention of any Law or of any Loan Document.
     6.12 [Intentionally Deleted].
     6.13 Additional Guarantors. With respect to any new Material Domestic
Subsidiary or Material UK Subsidiary created or acquired after the Closing Date
including without limitation pursuant to Section 7.04(c), by any Loan Party,
promptly (i) cause such new Subsidiary to become a party to the applicable
Subsidiary Guaranty (which shall be the Subsidiary Guaranty described in clause
(i) of the definition of Subsidiary Guaranty, in the case of a new Domestic
Subsidiary (or a first tier UK Subsidiary that is not a “controlled foreign
corporation” under Section 957 of the Code) and a Subsidiary Guaranty as
described in clause (ii) of such definition, in the case of a new UK
Subsidiary), and (ii) if requested by the

-84-



--------------------------------------------------------------------------------



 



Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent. Notwithstanding the foregoing, if at any time the aggregate book value of
the consolidated assets of the Domestic Subsidiaries which are not Subsidiary
Guarantors exceeds $50,000,000, then the Loan Parties shall promptly (i) cause
additional Domestic Subsidiaries (regardless of whether such Subsidiaries are
Material Domestic Subsidiaries) to become parties to the applicable Subsidiary
Guaranty (as provided above) so that the aggregate book value of the
consolidated assets of the Domestic Subsidiaries which are not Subsidiary
Guarantors is less than $50,000,000 and (ii) if requested by the Administrative
Agent, deliver to the Administrative Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.
ARTICLE VII
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly:
     7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
     (a) [Intentionally Deleted.]
     (b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.03(b); and provided further that any such
Liens noted on Schedule 7.01 as to be released on or after the Closing Date
shall cease to be permitted hereunder if not released on the applicable date;
     (c) Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
     (d) carriers’, warehousemen’s, landlords’ mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 30 days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;
     (e) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
     (f) inchoate statutory Liens arising under ERISA;

-85-



--------------------------------------------------------------------------------



 



     (g) deposits or pledges to secure the performance of bids, tenders, trade
contracts and leases (other than Indebtedness), statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;
     (h) zoning restrictions, easements, encroachments, rights-of-way,
restrictive covenants, other restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
     (i) Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h), and pre-judgment Liens created by or
existing from any litigation or legal proceeding that are being contested in
good faith by appropriate proceedings, promptly instituted and diligently
conducted, for which adequate reserves have been made to the extent required by
GAAP, and which would not, upon becoming Liens securing judgments for the
payment of money, constitute an Event of Default under Section 8.01(h);
     (j) Liens securing Indebtedness permitted under Section 7.03(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and the proceeds thereof (including
without limitation insurance proceeds) and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value on the date of acquisition,
whichever is lower, of the property being acquired (including transportation and
installation costs, if any); and
     (k) Liens on the property or assets of a Person which becomes a Subsidiary
after the date hereof securing Indebtedness permitted by Section 7.03(f);
provided that (i) such Liens existed at the time such Person became a Subsidiary
and were not created in anticipation thereof, (ii) any such Lien is not spread
to cover any additional property or assets after the time such Person becomes a
Subsidiary, and (iii) the amount of Indebtedness secured thereby is not
increased;
     (l) Liens on the property or assets of a Foreign Subsidiary, excluding
Foreign Subsidiaries that are parties to this Credit Agreement, securing
indebtedness of Foreign Subsidiaries permitted under Section 7.03(i) hereof;
     (m) Liens not otherwise permitted in clauses (a) through (l) above securing
indebtedness in an aggregate principal amount outstanding at any time not to
exceed 10% of the Company’s Consolidated Net Worth (as reflected on the
consolidated balance sheet of the Company contained in the Audited Financial
Statements or most recently delivered to the Administrative Agent pursuant to
Section 6.01(a) or (b), as applicable).
     7.02 [Intentionally Deleted].
     7.03 Indebtedness. Create, incur, assume or, except with respect to clauses
(g) and (i) of this Section 7.03, suffer to exist any Indebtedness, except:
     (a) Indebtedness under the Loan Documents;

-86-



--------------------------------------------------------------------------------



 



     (b) Indebtedness outstanding on the date hereof and listed on Schedule 7.03
and any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, it being understood that the
amount of such Indebtedness shall not be deemed to be increased if funds, raised
in a public offering of debt securities, are restricted to repayment of such
Indebtedness, even if a period of up to 30 days (or a longer period to the
extent that such funds are escrowed pursuant to arrangements satisfactory to the
Administrative Agent) intervenes between the date such public offering closes
and the date that the applicable Indebtedness is repaid from such funds, and
(ii) the terms relating to principal amount, amortization, maturity, collateral
(if any) and subordination (if any), and other material terms taken as a whole,
of any such refinancing, refunding, renewing or extending Indebtedness, and of
any agreement entered into and of any instrument issued in connection therewith,
are no less favorable in any material respect to the Loan Parties or the Lenders
than the terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;
     (c) Guarantees of the Company or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of the Company or any Subsidiary, and guarantees
by the Company or any of its Subsidiaries of the performance of contractual
obligations (other than an obligation with respect to indebtedness for borrowed
money) of the Company or any Subsidiary thereof;
     (d) obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;
     (e) Indebtedness in respect of capital leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets acquired after the
Closing Date within the limitations set forth in Section 7.01(j);
     (f) Indebtedness of a Person which becomes a Subsidiary after the date
hereof, provided that (i) such Indebtedness existed at the time such Person
became a Subsidiary and was not created in anticipation thereof and
(ii) immediately after giving effect to the acquisition of such Person by the
Company or any of its Subsidiaries no Default or Event of Default shall have
occurred and be continuing and the Company would be in compliance on a proforma
basis with all financial covenants after giving effect to such acquisition;
     (g) Indebtedness of the Company or any Subsidiary owed to the Company or
any Subsidiary; provided that if such Subsidiary to whom such Indebtedness is
owed is not a

-87-



--------------------------------------------------------------------------------



 



Guarantor, then such Indebtedness (other than Indebtedness owed by a Foreign
Subsidiary which is not a Loan Party to another Foreign Subsidiary which is not
a Loan Party) shall be subordinated to the Obligations pursuant to terms set
forth on Schedule 7.03A hereto;
     (h) [Intentionally Deleted]; and
     (i) Indebtedness of the Company or any Subsidiary provided that (i) the
Company shall be in compliance, on a pro forma basis after giving effect to such
transactions, with the covenants contained in this Article VII recomputed as of
the last day of the most recently ended fiscal quarter of the Company as if the
transaction in question had occurred on the first day of each relevant period
for testing such compliance and (ii) the aggregate outstanding principal amount
of all Indebtedness of the Subsidiaries (other than Indebtedness permitted
pursuant to clause (g) above), shall not exceed 10% of the Company’s
Consolidated Net Worth (as reflected on the consolidated balance sheet of the
Company contained in the Audited Financial Statements or most recently delivered
to the Administrative Agent pursuant to Section 6.01(a) or (b), as applicable)
at any time.
     7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
     (a) any Subsidiary may merge with (i) the Company, provided that the
Company shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that (A) when any Subsidiary that is a Loan Party
is merging with another Subsidiary that is not a Loan Party, a Loan Party
(including, for purposes of the foregoing, a Person who becomes a Loan Party
contemporaneously with the closing of such merger) shall be the continuing or
surviving Person and (B) when any Wholly Owned Subsidiary is merging with
another Subsidiary, a Wholly Owned Subsidiary shall be the continuing or
surviving Person;
     (b) any Subsidiary may convert from one form of business organization to
another, or change its jurisdiction of incorporation in accordance with
applicable law,
     (c) any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Company or to another
Subsidiary; provided that (A) if the transferor in such a transaction is a Loan
Party, then the transferee must either be the Company or another Loan Party and
(B) if the transferor in such a transaction is a Wholly Owned Subsidiary, then
the transferee must either be the Company or a Wholly Owned Subsidiary.
     (d) the Company or any of its Subsidiaries may make any Acquisition (by
purchase or merger of the acquired Person with the Company or a Subsidiary
thereof) provided that the Company or the applicable Subsidiary is the acquiring
or surviving entity (or, with respect to any merger by a Subsidiary of the
Company, the surviving entity becomes a Subsidiary in the transaction).
     7.05 Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:

-88-



--------------------------------------------------------------------------------



 



     (a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
     (b) Dispositions of inventory in the ordinary course of business;
     (c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
     (d) Dispositions of property (i) by the Company to any Subsidiary, or
(ii) by any Subsidiary to the Company or to a Subsidiary; provided that if the
transferor of such property is a Loan Party, the transferee thereof must either
be the Company or a Subsidiary Guarantor;
     (e) Dispositions permitted by Section 7.04;
     (f) Non-exclusive licenses of intellectual property in the ordinary course
of business; and
     (g) Dispositions by the Company and its Subsidiaries not otherwise
permitted under this Section 7.05; provided that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition and
(ii) the aggregate book value of all property Disposed of in reliance on this
clause (g) shall not exceed, on a cumulative basis since the Closing Date, an
amount equal to 33% of the Company’s Consolidated Net Worth (as reflected on the
consolidated balance sheet of the Company contained in the Audited Financial
Statements or most recently delivered to the Administrative Agent pursuant to
Section 6.01(a) or (b), as applicable); provided that for purposes of
calculating the aggregate book value of all property Disposed of in reliance on
this clause (g), the Company may exclude from such total the amount of any net
cash proceeds received from any such Disposition to the extent that the Company
or any Subsidiary has reinvested such proceeds in replacement property or other
capital assets within 365 days after receipt of such proceeds;
provided, however, that any Disposition pursuant to clauses (c) and (g) shall be
for fair market value, as reasonably determined by the Company and certified to
the Administrative Agent in writing by a Responsible Officer of the Company.
     7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or, in the case of the Subsidiaries, issue or sell any Equity Interests other
than to the Company or any of its Subsidiaries, except that:
     (a) each Subsidiary of the Company may make Restricted Payments to the
Company or other Subsidiaries;
     (b) each Subsidiary of the Company may redeem any of its Equity Interests
held by the Company or any Subsidiary of the Company; and

-89-



--------------------------------------------------------------------------------



 



     (c) the Company and its Subsidiaries may make any other Restricted Payment,
so long as no Default shall have occurred and be continuing at the time of the
making of such Restricted Payment or would result therefrom.
     7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.
     7.08 Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Company, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to (i) non-exclusive licenses of IP Rights, (ii) reasonable and customary
compensation programs for officers and directors of the Company or its
Subsidiaries as approved by the Board of Directors of the Company or its
Subsidiaries, as applicable, and (iii) transactions between or among (A) any of
the Company and its Wholly-Owned Subsidiaries with the Company or its
Wholly-Owned Subsidiaries, (B) the Company or any Subsidiary thereof with Voest
Alpine, and (C) the Company or any Subsidiary thereof with Tianjin Grant TPCO
Drilling Tools Co., Ltd. or Tianjin Grant Prideco TPCO Oilfield Products Co.,
Ltd.
     7.09 Burdensome Agreements. Except (i) as set forth on Schedule 7.09,
(ii) for restrictions or conditions imposed by law, (iii) for restrictions and
conditions contained in any agreement of a Foreign Subsidiary relating to
Indebtedness otherwise permitted under this Agreement entered into after the
date hereof (which may include extensions, renewals, amendments or modifications
of restrictions and conditions existing on the date hereof), so long as such
restrictions and conditions apply only to such Foreign Subsidiary and its
property and assets, (iv) for customary restrictions and conditions in
agreements relating to the sale of a Subsidiary pending such sale, if such
restrictions and conditions apply only to the Subsidiary to be sold and such
sale is permitted hereunder; enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that limits the ability (a) of any
Subsidiary to make dividends, distributions, or other payments to the Company or
any Subsidiary or to otherwise transfer property to the Company or any
Subsidiary or (b) of any Subsidiary to Guarantee the Indebtedness of the
Company.
     7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
     7.11 Financial Covenants.
     (a) Consolidated Total Indebtedness to Total Capitalization Ratio. Permit
the Consolidated Total Indebtedness to Total Capitalization Ratio at any time to
be greater than 50%.

-90-



--------------------------------------------------------------------------------



 



     (b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Company to be less
than 2.50 : 1.00.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an Event of
Default:
     (a) Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation, or (ii) within three days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
or any fee due hereunder within such three day period, or (iii) within five days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or
     (b) Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03, 6.05, 6.10, 6.11 or
6.13 or Article VII, or any Subsidiary Guarantor fails to perform or observe any
term, covenant or agreement contained in Section 1 of the Subsidiary Guaranty;
or
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days (or such other applicable grace period as is provided in
such Loan Document); or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
     (e) Cross-Default. (i) The Company or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness,
or Guarantee, of an amount in excess of the Threshold Amount, or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause, or
to permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in excess of the Threshold Amount in respect thereof to be demanded;
or (ii) there

-91-



--------------------------------------------------------------------------------



 



occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which the Company or any Subsidiary is the Defaulting Party (as defined in
such Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which the Company or any Subsidiary is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by the Company or
such Subsidiary as a result thereof is greater than the Threshold Amount; or
     (f) Insolvency Proceedings, Etc. Any Loan Party institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) Any Loan Party becomes unable
or admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 30 days
after its issue or levy; or
     (h) Judgments. There is entered against any Loan Party (i) a final judgment
or order for the payment of money in an aggregate amount exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 10 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
     (j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any Loan Document;

-92-



--------------------------------------------------------------------------------



 



or any Loan Party denies that it has any or further liability or obligation
under any Loan Document, or purports to revoke, terminate or rescind any Loan
Document; or
     (k) Change of Control. There occurs any Change of Control.
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans and any obligation
of each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon
such commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
     (c) require that the Company and, in the case of L/C Obligations with
respect to UK Issued L/Cs, the Designated UK Borrowers, Cash Collateralize the
L/C Obligations (in an amount equal to the then Outstanding Amount thereof); and
     (d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the Insolvency Act (UK) or under any similar laws, the obligation
of each Lender to make Loans and any obligation of each L/C Issuer to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Company and the
Designated UK Borrowers to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.
     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders

-93-



--------------------------------------------------------------------------------



 



and the L/C Issuers (including fees, charges and disbursements of counsel to the
respective Lenders and L/C Issuers and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings,
Unreimbursed Amounts with respect to Bank Guaranties and other UK Issued L/Cs,
and other Obligations, ratably among the Lenders and the L/C Issuers in
proportion to the respective amounts described in this clause Third payable to
them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, and Unreimbursed Amounts with respect
to Bank Guaranties and other UK Issued L/Cs ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
Fourth held by them;
     Fifth, to the Administrative Agent for the account of the L/C Issuers, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit, ratably among the L/C Issuers in proportion
to the respective amounts described in this clause Fifth held by them; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Company or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
Notwithstanding anything above to the contrary, after the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
the Cash Collateral provided by the UK Loan Parties (other than ReedHycalog UK
Holdings, LLP), and amounts received from the UK Loan Parties (other than
ReedHycalog UK Holdings, LLP), shall be applied only to the Obligations of the
UK Loan Parties.
ARTICLE IX
ADMINISTRATIVE AGENT AND OTHER AGENTS
     9.01 Appointment and Authority.
     Each of the Lenders and the L/C Issuers hereby irrevocably appoints Wells
Fargo to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents, and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders, the Swing
Line Lenders, and the

-94-



--------------------------------------------------------------------------------



 



L/C Issuers, and neither any Borrower nor any other Loan Party shall have rights
as a third party beneficiary of any of such provisions.
     9.02 Rights as a Lender. Each Person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include each
Person serving as the Administrative Agent hereunder in its individual capacity.
Such Person and its Affiliates may accept deposits from, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth for it herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent shall not:
     (a) be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
     (b) have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
     (c) except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and the Administrative Agent shall not be liable for
the failure to disclose, any information relating to any of the Borrowers or any
of their respective Affiliates that is communicated to or obtained by any Person
serving as the Administrative Agent or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
not be deemed to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender, a Swing Line Lender, or an L/C Issuer.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other

-95-



--------------------------------------------------------------------------------



 



document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
     9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Swing Line Lender, a Lender, or an
L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Swing Line Lender, Lender, or L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Swing
Line Lender, Lender, or L/C Issuer prior to the making of such Loan or the
issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Company), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
     9.05 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by it. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as the Administrative Agent.
     9.06 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuers and the
Company. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Company, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the retiring Administrative
Agent shall notify the Company and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents

-96-



--------------------------------------------------------------------------------



 



(except that in the case of any collateral security held by the Administrative
Agent on behalf of the Lenders or the L/C Issuers under any of the Loan
Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender, Swing Line Lender, and L/C Issuer directly, until such time as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, as applicable, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
     Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and as US Swing
Line Lender. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of Wells Fargo, as retiring L/C
Issuer and retiring US Swing Line Lender, (b) Wells Fargo, as retiring L/C
Issuer and retiring US Swing Line Lender, shall be discharged from all of its
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, issued by Wells Fargo, as retiring L/C Issuer
and outstanding at the time of such succession or make other arrangements
satisfactory to Wells Fargo, as retiring L/C Issuer, to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.
     9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender,
each Swing Line Lender, and each L/C Issuer acknowledges that it has,
independently and without reliance upon Administrative Agent or any other Lender
or any of their Related Parties and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender, each Swing Line Lender, and each L/C Issuer
also acknowledges that it will, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
     9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers, Documentation Agents, or Syndication Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the

-97-



--------------------------------------------------------------------------------



 



other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Swing Line Lender, a Lender or an L/C Issuer hereunder.
     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on any Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers, the Swing Line Lenders, and the Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the L/C Issuers, the Swing Line Lenders, and the Administrative
Agent, and their respective agents and counsel, and all other amounts due the
Lenders, the L/C Issuers, the Swing Line Lenders, and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, each Swing Line Lender, and each L/C Issuer to make such payments
to the Administrative Agent and, in the event that the Administrative Agent
shall consent to the making of such payments directly to the Lenders, the Swing
Line Lenders, and the L/C Issuers, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender,
Swing Line Lender, or L/C Issuer any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender,
Swing Line Lender, or L/C Issuer or to authorize the Administrative Agent to
vote in respect of the claim of any Lender, Swing Line Lender, or L/C Issuer in
any such proceeding.
     9.10 Guaranty Matters. The Lenders, the Swing Line Lenders, and the L/C
Issuers irrevocably authorize the Administrative Agent, at its option and in its
discretion, to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.

-98-



--------------------------------------------------------------------------------



 



     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release any
Subsidiary Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.
ARTICLE X
MISCELLANEOUS
     10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
     (a) waive any condition set forth in Section 4.01(a)-(c) without the
written consent of each Lender;
     (b) extend or increase the Commitment, or UK Commitment, as applicable, of
any Lender (or reinstate any Commitment terminated pursuant to Section 8.02)
without the written consent of such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (v) of the final proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of any Borrower to pay interest or Letter of Credit Fees
at the Default Rate;
     (e) change Section 2.13 or Section 8.03 in a manner that would alter the
pro rata sharing of payments or order of application of payments required
thereby without the written consent of each Lender;
     (f) amend Section 1.05 or the definition of “Alternative Currency” without
the written consent of each Lender;
     (g) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender; or

-99-



--------------------------------------------------------------------------------



 



     (h) release the Company from the Company Guaranty or all or substantially
all of the value of the Subsidiary Guaranty without the written consent of each
Lender.
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each affected L/C Issuer in addition to the Lenders
required above, affect the rights or duties of the L/C Issuers under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required
above, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document; (iii) no amendment, waiver or consent
shall, unless in writing and signed by each affected Swing Line Lender in
addition to the Lenders required above, affect the rights or duties of the Swing
Line Lenders under this Agreement or any other Loan Document; (iv)
Section 10.06(h) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Loans are being funded
by an SPC at the time of such amendment, waiver or other modification; and
(v) each Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment, or UK Commitment, as applicable, of such Lender may not be increased
or extended without the consent of such Lender.
     10.02 Notices; Effectiveness; Electronic Communication.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to the Borrowers, the Administrative Agent, any L/C Issuer, or any
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or

-100-



--------------------------------------------------------------------------------



 



L/C Issuer pursuant to Article II if such Lender or L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. Each of the Administrative Agent
and the Company may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent, the Syndication Agent, the Documentation Agent,
or any of their respective Related Parties (collectively, the “Agent Parties”)
have any liability to any Borrower, any Lender, any Swing Line Lender, any L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any
Borrower’s or the Administrative Agent’s or Syndication Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Borrower, any
Lender, any Swing Line Lender, any L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
     (d) Change of Address, Etc. Each of the Borrowers, the Administrative
Agent, the Swing Line Lenders, and the L/C Issuers may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Company, the Administrative Agent, each L/C Issuer, and each Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that each of the Administrative Agent has on

-101-



--------------------------------------------------------------------------------



 



record (i) an effective address, contact name, telephone number, telecopier
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender.
     (e) Reliance by Administrative Agent, Swing Line Lenders, L/C Issuers and
Lenders. The Administrative Agent, Swing Line Lenders, L/C Issuers and Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and US Swing Line Loan Notices) purportedly given by or
on behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, each Swing Line Lender, each L/C Issuer, and each Lender,
and the Related Parties of each of them, from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of any Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.
     10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
     10.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Company shall pay (i) all reasonable
out-of-pocket expenses incurred by the Syndication Agent, the Administrative
Agent, and their respective Affiliates (including the reasonable fees, charges
and disbursements of counsel for each of the Administrative Agent and
Syndication Agent), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the L/C Issuers in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all out-of-pocket expenses incurred by
the Administrative Agent, the Syndication Agent, any Lender, any Swing Line
Lender, or any L/C Issuer (including the fees, charges and disbursements of any
counsel for the Administrative Agent, the Syndication Agent, any Lender, any
Swing Line Lender, or any L/C Issuer), and shall pay all fees and time charges
for attorneys who may be employees of the Administrative Agent, the Syndication
Agent, any Lender, any Swing Line Lender, or any L/C Issuer, in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

-102-



--------------------------------------------------------------------------------



 



     (b) Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), the Syndication Agent, the
Documentation Agent, each Lender, each Swing Line Lender, and each L/C Issuer,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related reasonable expenses
(including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by any Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by an L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
any Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, in all cases, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Company or any other Loan Party against an Indemnitee for an
intentional breach of such Indemnitee’s obligations hereunder or under any other
Loan Document, if the Company or such other Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to pay indefeasibly any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Syndication Agent, any L/C Issuer, any Swing Line Lender, or any
Related Party of any of the foregoing, each Lender (including the UK Swing Line
Lender) severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Syndication Agent, such L/C Issuer, such Swing Line Lender, or
such Related Party, as the case may be, such Lender’s Applicable Percentage (UK
Included) (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Syndication Agent, such L/C
Issuer, or such Swing Line Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the

-103-



--------------------------------------------------------------------------------



 



Administrative Agent (or any such sub-agent), the Syndication Agent, such L/C
Issuer, such Swing Line Lender in connection with such capacity. The obligations
of the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, no Borrower shall assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, the Syndication Agent, the Swing Line Lenders, and
the L/C Issuers, the replacement of any Lender, the termination of the Aggregate
Combined Commitments and the repayment, satisfaction or discharge of all the
other Obligations.
     10.05 Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent, the Syndication Agent, any L/C
Issuer, any Swing Line Lender, or any Lender, or the Administrative Agent, the
Syndication Agent, any L/C Issuer, any Swing Line Lender, or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by Administrative Agent, the Syndication Agent, any L/C Issuer, any
Swing Line Lender, or any Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender, L/C Issuer, and Swing Line Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, in the applicable currency of such recovery or
payment. The obligations of the Lenders, the Swing Line Lenders, and the L/C
Issuers under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.
     10.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and

-104-



--------------------------------------------------------------------------------



 



assigns permitted hereby, except that no Borrower may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section,
or (iv) to an SPC in accordance with the provisions of subsection (h) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of the Administrative Agent, the
Syndication Agent, the Swing Line Lenders, the L/C Issuers and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment or UK Commitment,
as applicable, and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that
     (i) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $10,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
     (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) shall not apply to rights in respect of Swing Line Loans;
     (iii) any assignment of a Commitment or UK Commitment, as applicable, must
be approved by the Administrative Agent, the L/C Issuers, and the Swing Line
Lenders unless the Person that is the proposed assignee is itself a Lender
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee); and the parties to

-105-



--------------------------------------------------------------------------------



 



each assignment shall execute and deliver to the Administrative Agent, an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500, provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire;
     (iv) Any assignment by the UK Swing Line Lender shall be of all (and not
less than all) of its rights and obligations under this Agreement (including all
of its UK Commitment and the Loans (including for purposes of this subsection
(b), participations in L/C Obligations and in Swing Line Loans) at the time
owing to it).
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments or UK
Commitment, as applicable, of, and principal amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent, and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by each of the
Borrowers, the Swing Line Lenders, and the L/C Issuers at any reasonable time
and from time to time upon reasonable prior notice. In addition, at any time
that a request for a consent for a material or substantive change to the Loan
Documents is pending, any Lender may request and receive from the Administrative
Agent a copy of the Register.
     (d) Participations. Any Lender may at any time, without the consent of, or
prior notice to, any Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Company or any of the
Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment or UK Commitment, as applicable,
and/or the

-106-



--------------------------------------------------------------------------------



 



Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Swing Line Lenders, the
Lenders and the L/C Issuers shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. A Lender shall notify the Company of any participation sold by such
Lender, including the name of the Participant, promptly following any such
participation.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.
     (e) Limitation upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     (h) Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Company (an “SPC”)
the option to provide all or any part of any Committed Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to

-107-



--------------------------------------------------------------------------------



 



fund any Committed Loan, and (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Committed Loan, the Granting
Lender shall be obligated to make such Committed Loan pursuant to the terms
hereof or, if it fails to do so, to make such payment to the Administrative
Agent as is required under Section 2.12(b)(ii). Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrowers under this Agreement (including its obligations
under Section 3.04), (ii) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Committed Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Committed Loan were made by such Granting Lender. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Company and the Administrative Agent and with the payment of a
processing fee in the amount of $3,500, assign all or any portion of its right
to receive payment with respect to any Committed Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Committed Loans to any rating agency, commercial paper dealer or
provider of any surety or Guarantee or credit or liquidity enhancement to such
SPC.
     (i) Resignation as L/C Issuer or Swing Line Lender After Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo or HSBC, as applicable, assigns all of its Commitment or UK Commitment, as
applicable, and Loans pursuant to subsection (b) above, Wells Fargo may,
(i) upon 30 days’ notice to the Company and the Lenders, resign as an L/C Issuer
and/or (ii) upon 30 days’ notice to the Company, resign as US Swing Line Lender,
and HSBC shall, upon effectiveness of any such assignment, cease to be an L/C
Issuer and the UK Swing Line Lender. In the event of any such resignation by
Wells Fargo as L/C Issuer or US Swing Line Lender, the Company shall be entitled
to appoint from among the Lenders a successor L/C Issuer and/or US Swing Line
Lender hereunder; provided, however, that no failure by the Company to appoint
any such successor shall affect the resignation of Wells Fargo as an L/C Issuer
or US Swing Line Lender, as the case may be. In the event that HSBC assigns its
UK Commitment, the assignee thereof shall succeed HSBC as L/C Issuer with
respect to UK Issued L/Cs and as UK Swing Line Lender. If Wells Fargo or HSBC,
as applicable, resigns as or ceases to be, as applicable, an L/C Issuer, it
shall retain all the rights, powers, privileges and duties of L/C Issuer
hereunder with respect to all Letters of Credit issued by it which are
outstanding as of the effective date of its resignation as, or ceasing to be, as
applicable, an L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Wells Fargo resigns as US Swing Line Lender, it shall retain all the rights
of a US Swing Line Lender provided for hereunder with respect to US Swing Line
Loans made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Committed Loans or

-108-



--------------------------------------------------------------------------------



 



fund risk participations in outstanding US Swing Line Loans pursuant to
Section 2.04. Upon the appointment or succession of a successor L/C Issuer or
Swing Line Lender, (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the applicable retiring L/C
Issuer or Swing Line Lender, as the case may be, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, issued by Wells Fargo or HSBC, as applicable, which are outstanding at
the time of such succession or make other arrangements satisfactory to Wells
Fargo or HSBC, as applicable, to effectively assume the obligations of Wells
Fargo or HSBC, as applicable, with respect to such Letters of Credit.
     10.07 Treatment of Certain Information; Confidentiality. The Administrative
Agent, the Lenders, the Swing Line Lenders, and the L/C Issuers agree to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
a Borrower and its obligations, (g) with the consent of the Company or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to Administrative
Agent, any Lender, any Swing Line Lender, any L/C Issuer or any of their
respective Affiliates on a nonconfidential basis, and, to the knowledge of such
Person, without violation of any agreement or law in obtaining such information,
from a source other than the Company.
     For purposes of this Section, “Information” means all information received
from the Company or any Subsidiary relating to the Company or any Subsidiary or
any of their respective businesses, other than any such information that is
available to Administrative Agent, any Lender, any Swing Line Lender, or any L/C
Issuer on a nonconfidential basis prior to disclosure by the Company or any
Subsidiary. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
     The Administrative Agent, the Lenders, the Swing Line Lenders, and the L/C
Issuers acknowledge that (a) the Information may include material non-public
information concerning the Company or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-

-109-



--------------------------------------------------------------------------------



 



public information in accordance with applicable Law, including Federal and
state securities Laws.
     10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of any Borrower against any and all of the obligations of such Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or L/C Issuer, irrespective of whether or not such Lender or L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, each Swing Line Lender, each L/C
Issuer, and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
L/C Issuer or their respective Affiliates may have. Each Lender, each Swing Line
Lender, and each L/C Issuer agrees to notify the Company and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.
     10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent,
any Swing Line Lender, or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Company.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent, any Swing Line Lender, or any Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
     10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

-110-



--------------------------------------------------------------------------------



 



     10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent, each Swing Line Lender, each L/C Issuer, and each Lender,
regardless of any investigation made by the Administrative Agent, any Swing Line
Lender, any L/C Issuer, or any Lender or on their behalf and notwithstanding
that the Administrative Agent, any Swing Line Lender, any L/C Issuer, or any
Lender may have had notice or knowledge of any Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding.
     10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender or a Non-Consenting Lender
(as such term is hereinafter defined) or if any other circumstance exists
hereunder that gives the Company the right to replace a Lender as a party
hereto, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
     (a) the Company shall have paid (or caused a Designated Borrower to pay) to
the Administrative Agent the assignment fee specified in Section 10.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Designated Borrower (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

-111-



--------------------------------------------------------------------------------



 



     (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply. As used in this Section, the term “Non-Consenting Lender” means,
with respect to any amendment or waiver to the provisions of the Loan Documents
that requires the approval of 100% of the Lenders pursuant to the provisions of
Section 10.01 hereof or any request by the Company for Eurocurrency Rate Loans
to be made in a currency other than those specifically listed in the definition
of “Alternative Currency”, any Lender that declines to approve any such
amendment or waiver proposed by the Company or to make Eurocurrency Rate Loans
in such currency requested by the Company, as applicable, provided that
(x) Required Lenders have approved and consented to such amendment or waiver or
such currency, as applicable, and (y) the assignee of such Lender as proposed by
the Company under this Section would vote to approve such amendment or waiver or
would make Eurocurrency Rate Loans in such currency, as applicable.
     10.14 Governing Law; Jurisdiction; Etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     (b) SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C
ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
     (c) WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY

-112-



--------------------------------------------------------------------------------



 



COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02, TO THE EXTENT
PERMITTED BY APPLICABLE LAW. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF
ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW.
     10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     10.16 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act.
     10.17 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or the
Lenders hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum

-113-



--------------------------------------------------------------------------------



 



originally due to the Administrative Agent from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to such Borrower (or to any other Person who may be entitled thereto
under applicable law).
     10.18 Amendment and Restatement; Release of Security for Existing Credit
Agreement.
     (a) This Agreement represents an amendment and restatement of the Existing
Credit Agreement. The indebtedness under the Existing Credit Agreement continues
under this Agreement, and the execution of this Agreement does not indicate a
payment, satisfaction, novation, or discharge thereof.
     (b) In connection with the execution of this Agreement and the amendment
and restatement of the Existing Credit Agreement, the Liens of the
Administrative Agent under the Security Documents (as defined in the Existing
Credit Agreement) are hereby released and such Security Documents are hereby
terminated, in each case, effective upon the Closing Date. The Lenders (who were
also “Lenders” under the Existing Credit Agreement) acknowledge and agree to
such release and termination.
     10.19 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

-114-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

              GRANT PRIDECO, INC.
 
       
 
  By:    
 
       
 
      James M. Mitchell
Treasurer
 
            GRANT PRIDECO, L.P.
 
       
 
  By:   Grant Prideco Holding, LLC,
 
      its General Partner
 
       
 
  By:    
 
       
 
      James M. Mitchell
Treasurer
 
            REEDHYCALOG EURASIA LTD
 
       
 
  By:    
 
       
 
      Gregor Ritchie
Director
 
            REEDHYCALOG UK LTD
 
       
 
  By:    
 
       
 
      Gregor Ritchie
Director

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



              WELLS FARGO BANK, NATIONAL     ASSOCIATION, as Administrative
Agent
 
       
 
  By:    
 
       
 
      William S. Rogers
Vice President and Senior Relationship Manager
 
            WELLS FARGO BANK, NATIONAL     ASSOCIATION, as a Lender, an L/C
Issuer,     and US Swing Line Lender
 
       
 
  By:    
 
       
 
      William S. Rogers
Vice President and Senior Relationship Manager

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A., as Syndication     Agent and a Lender
 
       
 
  By:    
 
       
 
      Claire Liu
Senior Vice President

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



              HSBC BANK PLC, as Lender, UK Swing Line     Lender and an L/C
Issuer
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



              JPMORGAN CHASE BANK, N.A., as     Documentation Agent and a Lender
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



              CREDIT SUISSE, CAYMAN ISLANDS     BRANCH, as Lender
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



              CITIBANK, N.A., as Lender
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



              NATEXIS BANQUES POPULAIRES, as     Lender
 
       
 
  By:    
 
       
 
      Tim Polvado
Vice President and Manager
 
       
 
  By:    
 
       
 
      Renaud d’Herbes
Senior Vice President and Regional
Manager

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



              WHITNEY NATIONAL BANK, as Lender
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



              REGIONS BANK, as Lender
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(a)
LOAN FUNDING ACCOUNTS
Schedule 1.01(a) to Amended and Restated Credit Agreement

-1-



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(b)
MANDATORY COST FORMULAE

1.   The Mandatory Cost (to the extent applicable) is an addition to the
interest rate to compensate Lenders for the cost of compliance with:

  (a)   the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or     (b)   the requirements of the European Central Bank.

2.   On the first day of each Interest Period (or as soon as practicable
thereafter) the Administrative Agent or the UK Swing Line Lender, as applicable,
shall calculate, as a percentage rate, a rate (the “Additional Cost Rate”) for
each Lender, in accordance with the paragraphs set out below. The Mandatory Cost
will be calculated by the Administrative Agent or the UK Swing Line Lender, as
applicable, as a weighted average of the Lenders’ Additional Cost Rates
(weighted in proportion to the percentage participation of each Lender in the
relevant Loan) and will be expressed as a percentage rate per annum. The
Administrative Agent or the UK Swing Line Lender, as applicable, will, at the
request of the Company or any Lender, deliver to the Company or such Lender as
the case may be, a statement setting forth the calculation of any Mandatory
Cost.

3.   The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent or the UK Swing Line Lender, as applicable. This percentage
will be certified by such Lender in its notice to the Administrative Agent or
the UK Swing Line Lender, as applicable, as the cost (expressed as a percentage
of such Lender’s participation in all Loans made from such Lending Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of Loans made from that Lending Office.

4.   The Additional Cost Rate for any Lender lending from a Lending Office in
the United Kingdom will be calculated by the Administrative Agent or the UK
Swing Line Lender, as applicable, as follows:

  (a)   in relation to any Loan in Sterling:

         
 
  AB+C(B-D)+E x 0.01   per cent per annum
 
  100 — (A+C)    

  (b)   in relation to any Loan in any currency other than Sterling:

             
 
    E x 0.01     per cent per annum
 
    300      

Schedule 1.01(b) to Amended and Restated Credit Agreement

-1-



--------------------------------------------------------------------------------



 



Where:

  “A”   is the percentage of Eligible Liabilities (assuming these to be in
excess of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.     “B”   is the percentage rate of
interest (excluding the Applicable Rate, the Mandatory Cost and any interest
charged on overdue amounts pursuant to the first sentence of Section 2.08(b)
and, in the case of interest (other than on overdue amounts) charged at the
Default Rate, without counting any increase in interest rate effected by the
charging of the Default Rate) payable for the relevant Interest Period of such
Loan.     “C”   is the percentage (if any) of Eligible Liabilities which that
Lender is required from time to time to maintain as interest bearing Special
Deposits with the Bank of England.     “D”   is the percentage rate per annum
payable by the Bank of England to the Administrative Agent on interest bearing
Special Deposits.     “E”   is designed to compensate Lenders for amounts
payable under the Fees Regulations and is calculated by the Administrative Agent
or the UK Swing Line Lender, as applicable, as being the average of the most
recent rates of charge supplied by the Lenders to the Administrative Agent or
the UK Swing Line Lender, as applicable, pursuant to paragraph 7 below and
expressed in pounds per £1,000,000.

5.   For the purposes of this Schedule:

  (a)   Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;     (b)   “Fees Regulations” means
the FSA Supervision Manual or such other law or regulation as may be in force
from time to time in respect of the payment of fees for the acceptance of
deposits;     (c)   “Fee Tariffs” means the fee tariffs specified in the Fees
Regulations under the activity group A.1 Deposit acceptors (ignoring any minimum
fee or zero rated fee required pursuant to the Fees Regulations but taking into
account any applicable discount rate); and     (d)   “Tariff Base” has the
meaning given to it in, and will be calculated in accordance with, the Fees
Regulations.

6.   In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative

Schedule 1.01(b) to Amended and Restated Credit Agreement

-2-



--------------------------------------------------------------------------------



 



    result obtained by subtracting D from B shall be taken as zero. The
resulting figures shall be rounded to four decimal places.   7.   If requested
by the Administrative Agent or the UK Swing Line Lender, as applicable, or the
Company, each Lender with a Lending Office in the United Kingdom or a
Participating Member State shall, as soon as practicable after publication by
the Financial Services Authority, supply to the Administrative Agent, the UK
Swing Line Lender and the Company, the rate of charge payable by such Lender to
the Financial Services Authority pursuant to the Fees Regulations in respect of
the relevant financial year of the Financial Services Authority (calculated for
this purpose by such Lender as being the average of the Fee Tariffs applicable
to such Lender for that financial year) and expressed in pounds per £1,000,000
of the Tariff Base of such Lender.   8.   Each Lender shall supply any
information required by the Administrative Agent or the UK Swing Line Lender, as
applicable for the purpose of calculating its Additional Cost Rate. In
particular, but without limitation, each Lender shall supply the following
information in writing on or prior to the date on which it becomes a Lender:

  (a)   its jurisdiction of incorporation and the jurisdiction of the Lending
Office out of which it is making available its participation in the relevant
Loan; and     (b)   any other information that the Administrative agent or the
UK Swing Line Lender, as applicable, may reasonably require for such purpose.

Each Lender shall promptly notify the Administrative Agent and the UK Swing Line
Lender in writing of any change to the information provided by it pursuant to
this paragraph.

9.   The percentages or rates of charge of each Lender for the purpose of A, C
and E above shall be determined by the Administrative Agent or the UK Swing Line
Lender, as applicable, based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent and the UK Swing Line Lender to the contrary, each
Lender’s obligations in relation to cash ratio deposits, Special Deposits and
the Fees Regulations are the same as those of a typical bank from its
jurisdiction of incorporation with a Lending Office in the same jurisdiction as
such Lender’s Lending Office.

10.   Neither the Administrative Agent nor the UK Swing Line Lender shall have
any liability to any Person if such determination results in an Additional Cost
Rate which over- or under-compensates any Lender and shall be entitled to assume
that the information provided by any Lender pursuant to paragraphs 3, 7 and 8
above is true and correct in all respects.

11.   The Administrative Agent and the UK Swing Line Lender shall distribute the
respective additional amounts received as a result of the Mandatory Cost to the
Lenders on the basis of the Additional Cost Rate for each Lender based on the
information provided by each Lender pursuant to paragraphs 3, 7 and 8 above.

Schedule 1.01(b) to Amended and Restated Credit Agreement

-3-



--------------------------------------------------------------------------------



 



12.   Any determination by the Administrative Agent or the UK Swing Line Lender
pursuant to this Schedule in relation to a formula, the Mandatory Cost, an
Additional Cost Rate or any amount payable to a Lender shall, in the absence of
manifest error, be conclusive and binding on all parties hereto.

13.   Each of the Administrative Agent and the UK Swing Line Lender may from
time to time, after consultation with each other, the Company and the Lenders,
determine and notify to all parties any amendments which are required to be made
to this Schedule in order to comply with any change in law, regulation or any
requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.

Schedule 1.01(b) to Amended and Restated Credit Agreement

-4-



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(c)
SUBSIDIARY GUARANTORS
Part I — Domestic Subsidiary Guarantors
Part II — UK Guarantors
Schedule 1.01(c) to Amended and Restated Credit Agreement

-1-



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES
Schedule 2.01 to Amended and Restated Credit Agreement

-1-



--------------------------------------------------------------------------------



 



SCHEDULE 5.11
TAX AGREEMENTS
Schedule 5.11 to Amended and Restated Credit Agreement

-1-



--------------------------------------------------------------------------------



 



SCHEDULE 5.13
SUBSIDIARIES
Schedule 5.13 to Amended and Restated Credit Agreement

-1-



--------------------------------------------------------------------------------



 



SCHEDULE 7.01
EXISTING LIENS
Schedule 7.01 to Amended and Restated Credit Agreement

-1-



--------------------------------------------------------------------------------



 



SCHEDULE 7.03
EXISTING INDEBTEDNESS
Schedule 7.03 to Amended and Restated Credit Agreement

-1-



--------------------------------------------------------------------------------



 



SCHEDULE 7.09
EXISTING BURDENSOME AGREEMENTS
Schedule 7.09 to Amended and Restated Credit Agreement

-1-



--------------------------------------------------------------------------------



 



SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
Schedule 10.02 to Amended and Restated Credit Agreement

-1-



--------------------------------------------------------------------------------



 



EXHIBIT A-1
FORM OF COMMITTED LOAN NOTICE
Date:                     , _____
To:     Wells Fargo Bank, National Association, as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Credit Agreement,
dated as of August 31, 2006 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Grant Prideco, Inc.
(the “Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, Bank of America, N.A. as Syndication
Agent, Wells Fargo Bank, National Association as Administrative Agent, US Swing
Line Lender, and an L/C Issuer, HSBC Bank plc as UK Swing Line Lender and an L/C
Issuer, and JPMorgan Chase Bank, N.A., as Documentation Agent.
     Grant Prideco, L.P. hereby requests, on behalf of itself or, if applicable,
the Company or other Designated Borrower referenced in item 6 below (the
“Applicable Borrower”) (select one):
___ A Borrowing of Committed Loans      ___ A conversion or continuation of
Committed Loans

  1.   On                                            (a Business Day).     2.  
In the amount of                      (continuation or Borrowing).     3.   In
the amount of                      (conversion from Eurocurrency Rate Loans to
Base Rate Loans).

___ Eurocurrency Rate Loans                ___ Base Rate Loans

  4.   In the following currency:                          5.   For Eurocurrency
Rate Loans: with an Interest Period of ___months.     6.   On behalf of
                     [insert name of Applicable Borrower].

     The Committed Borrowing, if any, requested herein complies with the
provisos to the first sentence of Section 2.01 of the Agreement.

                  GRANT PRIDECO, L.P.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Exhibit A-1 to Amended and Restated Credit Agreement

-1-



--------------------------------------------------------------------------------



 



EXHIBIT A-2
FORM OF US SWING LINE LOAN NOTICE
Date:                     , _____

To:   Wells Fargo Bank, National Association, as US Swing Line Lender
Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Credit Agreement,
dated as of August 31, 2006 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Grant Prideco, Inc.
(the “Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, Bank of America, N.A. as Syndication
Agent, Wells Fargo Bank, National Association as Administrative Agent, US Swing
Line Lender, and an L/C Issuer, HSBC Bank plc as UK Swing Line Lender and an L/C
Issuer, and JPMorgan Chase Bank, N.A., as Documentation Agent.
     The undersigned hereby requests a US Swing Line Loan:

  1.   On                      (Business Day).     2.   In the amount of
$                    .

     The US Swing Line Borrowing requested herein complies with the requirements
of the provisos to the first sentence of Section 2.04(a)(i) of the Agreement.

                  GRANT PRIDECO, L.P.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Exhibit A-2 to Amended and Restated Credit Agreement

-1-



--------------------------------------------------------------------------------



 



EXHIBIT A-3
FORM OF UK SWING LINE LOAN NOTICE
Date:                     , _____

To:   HSBC Bank plc, as UK Swing Line Lender
Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Credit Agreement,
dated as of August 31, 2006 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Grant Prideco, Inc.
(the “Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, Bank of America, N.A. as Syndication
Agent, Wells Fargo Bank, National Association as Administrative Agent, US Swing
Line Lender, and an L/C Issuer, HSBC Bank plc as UK Swing Line Lender and an L/C
Issuer, and JPMorgan Chase Bank, N.A., as Documentation Agent.
     The undersigned hereby requests (select one):
     o A UK Swing Line Loan                o A continuation of a UK Swing Line
Loan

  1.   On (a Business Day).     2.   In the following currency:
                    .     3.   In the amount of                     .     4.  
Comprised of                     
[Type of UK Swing Line Loan requested]     5.   For Eurocurrency Rate Loans:
with an Interest Period of                      months.

     The UK Swing Line Borrowing requested herein complies with the requirements
of the provisos to the first sentence of Section 2.04(b)(i) of the Agreement.

                  [DESIGNATED UK BORROWER]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Exhibit A-3 to Amended and Restated Credit Agreement

-1-



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF NOTE
[Date]
     FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay
to                      or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain Amended and Restated Credit Agreement, dated as of August 31, 2006 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Grant Prideco, Inc., the Designated Borrowers from time
to time party thereto, the Lenders from time to time party thereto, Bank of
America, N.A. as Syndication Agent, Wells Fargo Bank, National Association as
Administrative Agent, US Swing Line Lender, and an L/C Issuer, HSBC Bank plc as
UK Swing Line Lender and an L/C Issuer, and JPMorgan Chase Bank, N.A., as
Documentation Agent.
     The Borrower promises to pay interest on the unpaid principal amount of
each Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement.
Except as otherwise provided in Section 2.04(f) of the Agreement with respect to
Swing Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the currency in which such
Committed Loan was denominated and in Same Day Funds at the Administrative
Agent’s Office for such currency. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
     This Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. This Note is also entitled to the benefits of
the [Company Guaranty][Subsidiary Guaranty]. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement. Loans made
by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount, currency and
maturity of its Loans and payments with respect thereto.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.
Exhibit B to Amended and Restated Credit Agreement

-1-



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

                  [COMPANY]    
 
                OR    
 
                [APPLICABLE DESIGNATED BORROWER]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Exhibit B to Amended and Restated Credit Agreement

-2-



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS WITH RESPECT THERETO

                                          Amount of                 Currency    
  Principal or   Outstanding             and   End of   Interest   Principal    
    Type of   Amount of   Interest   Paid This   Balance   Notation Date   Loan
Made   Loan Made   Period   Date   This Date   Made By                          

Exhibit B to Amended and Restated Credit Agreement

-3-



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:                    ,
To:     Wells Fargo Bank, National Association, as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Credit Agreement,
dated as of August 31, 2006 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Grant Prideco, Inc.
(the “Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, Bank of America, N.A. as Syndication
Agent, Wells Fargo Bank, National Association as Administrative Agent, US Swing
Line Lender, and an L/C Issuer, HSBC Bank plc as UK Swing Line Lender and an L/C
Issuer, and JPMorgan Chase Bank, N.A., as Documentation Agent.
     The undersigned Responsible Officer hereby certifies as of the date hereof
that he/she is the                      of the Company, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Company, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
     1. Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Company ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
     2. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Company ended as of the above date. Such financial statements fairly present the
financial condition, results of operations and cash flows of the Company and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
     3. The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
review of the transactions and condition (financial or otherwise) of the Company
during the accounting period covered by the attached financial statements.
     4. A review of the activities of the Company during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Company performed and observed all its
Obligations under the Loan Documents, and
Exhibit C to Amended and Restated Credit Agreement

-1-



--------------------------------------------------------------------------------



 



[select one:]
     [to the knowledge of the undersigned during such fiscal period, the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]
—or—
     [the following covenants or conditions have not been performed or observed
and the following is a list of each such Default and its nature and status:]
     5. The representations and warranties of (i) the Borrowers contained in
Article V of the Agreement and (ii) each Loan Party contained in each other Loan
Document or in any document furnished at any time under or in connection with
the Loan Documents, are true and correct on and as of the date hereof, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Compliance Certificate, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 of the
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 of the Agreement,
including the statements in connection with which this Compliance Certificate is
delivered.
     6. The financial covenant analyses and information set forth on Schedule 2
and Schedule 3 attached hereto are true and accurate on and as of the date of
this Certificate.
     7. As of the date of this Certificate, the Company’s Debt Ratings are:
          (a) S&P:                            
          (b) Moody’s:                     
     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,                     .

                  GRANT PRIDECO, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Exhibit C to Amended and Restated Credit Agreement

-2-



--------------------------------------------------------------------------------



 



For the Quarter/Year ended                                          (“Statement
Date”)
SCHEDULE 2 (THIS SCHEDULE 2 IS PREPARED IN ACCORDANCE WITH THE
AGREEMENT AND THE DEFINITIONS SET FORTH THEREIN)
to the Compliance Certificate
($ in 000’s)

                      I.   Section 7.11(a) – Consolidated Total Indebtedness to
Total Capitalization Ratio.
 
                        A.   Consolidated Total Indebtedness at Statement Date:
  $                                           
 
                        B.   Total Capitalization at Statement Date        
 
                   
 
      1.   Consolidated Net Worth at Statement Date:   $
                                          
 
                   
 
      2.   Total Capitalization        
 
          (Line I.A plus Line I.B.1):   $
                                          
 
                        C.   Maximum permitted Consolidated Total
Indebtedness to Total Capitalization Ratio:     50 %
 
                 
 
                        D.   Actual Consolidated Total Indebtedness to
Total Capitalization Ratio (Line I.A / I.B.2):    
                                         %
 
                    II.   Section 7.11(b) – Consolidated Interest Coverage
Ratio.
 
                        A.   Consolidated EBITDA for four consecutive fiscal
quarters ending on above date:        
 
                   
 
      1.   Consolidated Net Income:   $                                         
 
 
                   
 
      2.   Consolidated Interest Charges:   $
                                          
 
                   
 
      3.   Provision for income taxes:   $
                                          
 
                   
 
      4.   Depreciation expenses:   $                                           
 
                   
 
      5.   Amortization expenses:   $                                           
 
                   
 
      6.   Non-recurring non-cash reductions/increases        
 
          of Consolidated Net Income:   $
                                          
 
                   
 
      7.   Capital stock issuances attributable to        
 
          non-cash compensation expense:   $
                                          
 
                   
 
      8.   Non-cash gains or losses:   $
                                          

Exhibit C to Amended and Restated Credit Agreement

-3-



--------------------------------------------------------------------------------



 



                     
 
      9.   Write-offs on amortized/deferred costs in        
 
          connection with refinancing of Existing        
 
          Credit Agreement:   $                                           
 
                   
 
      10.   Amounts expensed in connection with        
 
          Tender Activities:   $                                           
 
                   
 
      11.   Any amount included in Consolidated        
 
          Net Income from any Subsidiary(s) accounted        
 
          for under equity method of accounting:   $
                                          
 
                   
 
      12.   Dividends and distributions received from        
 
          any Subsidiary(s) accounted for under        
 
          equity method of accounting:   $
                                          
 
                   
 
      13.   Pro Forma adjustments to EBITDA for        
 
          Acquisitions or (divestitures) from        
 
          Schedule 3 Attachment 1:   $                                         
 
 
                   
 
      14.   Consolidated EBITDA        
 
          (Lines II.A.1 + 2 +/- 3 + 4 + 5 +/-        
 
          6 + 7 +/- 8 + 9 + 10 – 11 + 12 +/- 13):   $
                                          
 
                        B.   Consolidated Interest Charges for four consecutive
fiscal
quarters ending on above date:        
 
                   
 
      1.   Interest expenses, including premium        
 
          payments, debt discounts, fees, charges and        
 
          related expenses in connection with        
 
          borrowed money or deferred purchase prices        
 
          of assets:   $                                           
 
                   
 
      2.   Portion of rent expenses of any capital lease        
 
          that is treated as interest expense according        
 
          to GAAP:   $                                           
 
                   
 
      3.   Pro Forma adjustments for interest expenses        
 
          from additional debt from acquisitions or        
 
          reductions in debt from divestitures:   $
                                          
 
                   
 
      4.   Consolidated Interest Expense        
 
          (Lines II.B.1 + 2 +/- 3):   $                                         
 
 
                        C.   Minimum required Interest Coverage Ratio:     2.50
to 1.00  
 
                   
 
  D.   Consolidated Interest Coverage Ratio (Line II.A.14 ¸ Line II.B.4):  
                           to 1.00

Exhibit C to Amended and Restated Credit Agreement

-4-



--------------------------------------------------------------------------------



 



For the Quarter/Year ended                                          (“Statement
Date”)
SCHEDULE 3
to the Compliance Certificate
($ in 000’s)
Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)

                                                                             
Twelve   Consolidated   Quarter     Quarter     Quarter     Quarter     Months  
EBITDA   Ended     Ended     Ended     Ended     Ended  
Consolidated Net Income
                                       
 
                                       
+ Consolidated Interest Charges
                                       
 
                                       
+/- income taxes
                                       
 
                                       
+ depreciation expense
                                       
 
                                       
+ amortization expense
                                       
 
                                       
+/- non-recurring non-cash expenses/items
                                       
 
                                       
+ Equity Interests (non-cash compensation expense)
                                       
 
                                       
+/- non-cash gains/losses
                                       
 
                                       
+ Credit Agreement refinancing/cost write-offs
                                       
 
                                       
+ Tender Activities/amounts expensed
                                       
 
                                       
- income from Subsidiaries accounted for using equity method of GAAP
                                       
 
                                       
+ Dividends and distributions from Subsidiaries accounted for using equity
method of GAAP
                                       

Exhibit C to Amended and Restated Credit Agreement

-5-



--------------------------------------------------------------------------------



 



                                                                             
Twelve   Consolidated   Quarter     Quarter     Quarter     Quarter     Months  
EBITDA   Ended     Ended     Ended     Ended     Ended  
+/- adjustments to EBITDA for acquisitions and dispositions
                                       
 
                                       
= Consolidated EBITDA
                                       

Exhibit C to Amended and Restated Credit Agreement

-6-



--------------------------------------------------------------------------------



 



For the Quarter/Year ended                                         (“Statement
Date”)
ATTACHMENT 1 TO SCHEDULE 3
to the Compliance Certificate
($ in 000’s)
Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)
Detail regarding adjustments to EBITDA associated with acquisitions or
dispositions for subject period (on a per acquisition/per disposition basis):
Exhibit C to Amended and Restated Credit Agreement

-7-



--------------------------------------------------------------------------------



 



EXHIBIT D
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations as a Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto to the extent related to the amount
and percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities1) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

             
1.
  Assignor:        
 
     
 
   
 
           
2.
  Assignee:       [and is an Affiliate/Approved Fund of [identify Lender]2]
 
     
 
   
 
           
3.
  Borrower(s):        
 
     
 
   
 
            4.   Administrative Agent: Wells Fargo Bank, National Association,
as the administrative agent under the Credit Agreement

 

1   Include all applicable subfacilities.   2   Select as applicable.

Exhibit D to Amended and Restated Credit Agreement

-1-



--------------------------------------------------------------------------------



 



5.   Credit Agreement: Reference is made to that certain Amended and Restated
Credit Agreement, dated as of August 31, 2006, among Grant Prideco, Inc., the
Designated Borrowers from time to time party thereto, the Lenders from time to
time party thereto, Bank of America, N.A. as Syndication Agent, Wells Fargo
Bank, National Association as Administrative Agent, US Swing Line Lender, and an
L/C Issuer, HSBC Bank plc as UK Swing Line Lender and an L/C Issuer, and
JPMorgan Chase Bank, N.A., as Documentation Agent.   6.   Assigned Interest:

                      Aggregate                 Amount of   Amount of  
Percentage         Commitment/Loans   Commitment/Loans   Assigned of    
Facility Assigned   for all Lenders*   Assigned*   Commitment/Loans3   CUSIP
Number                        $                        $                       
                     %                            $                        $
                                            %                            $
                       $                                             %    

7.   Trade Date:                                                             ]4

 

3   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.   4   To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.

Exhibit D to Amended and Restated Credit Agreement

-2-



--------------------------------------------------------------------------------



 



Effective Date:                                         , 20___[TO BE INSERTED
BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
     The terms set forth in this Assignment and Assumption are hereby agreed to:

              ASSIGNOR     [NAME OF ASSIGNOR]
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
            ASSIGNEE     [NAME OF ASSIGNEE]
 
       
 
  By:    
 
       
 
  Title:    
 
       

[Consented to and]5 Accepted:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

[Consented to:]6
[COMPANY]

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

 

5   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   6   To be added only if the consent of the
Company and/or other parties (L/C Issuers) is required by the terms of the
Credit Agreement.

Exhibit D to Amended and Restated Credit Agreement

-3-



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
     1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
Exhibit D to Amended and Restated Credit Agreement

-4-



--------------------------------------------------------------------------------



 



3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.
Exhibit D to Amended and Restated Credit Agreement

-5-



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF COMPANY GUARANTY
Exhibit E to Amended and Restated Credit Agreement

-1-



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF SUBSIDIARY GUARANTY
Exhibit F to Amended and Restated Credit Agreement

-1-



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF DESIGNATED BORROWER
REQUEST AND ASSUMPTION AGREEMENT
Date:                     , _____
To:    Wells Fargo Bank, National Association, as Administrative Agent
     Ladies and Gentlemen:
     This Designated Borrower Request and Assumption Agreement is made and
delivered pursuant to Section 2.14 of that certain Amended and Restated Credit
Agreement, dated as of August 31, 2006 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Grant Prideco, Inc. (the “Company”), the Designated Borrowers from time to
time party thereto, the Lenders from time to time party thereto, Bank of
America, N.A. as Syndication Agent, Wells Fargo Bank, National Association as
Administrative Agent, US Swing Line Lender, and an L/C Issuer, HSBC Bank plc as
UK Swing Line Lender and an L/C Issuer, and JPMorgan Chase Bank, N.A., as
Documentation Agent, and reference is made thereto for full particulars of the
matters described therein. All capitalized terms used in this Designated
Borrower Request and Assumption Agreement and not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.
     Each of                                          (the “Designated
Borrower”) and the Company hereby confirms, represents and warrants to the
Administrative Agent and the Lenders that the Designated Borrower is a
Subsidiary of the Company.
     The documents required to be delivered to the Administrative Agent under
Section 2.14 of the Credit Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.
     The parties hereto hereby confirm that with effect from the date hereof,
the Designated Borrower shall have obligations, duties and liabilities toward
each of the other parties to the Credit Agreement identical to those which the
Designated Borrower would have had if the Designated Borrower had been an
original party to the Credit Agreement as a Borrower. The Designated Borrower
confirms its acceptance of, and consents to, all representations and warranties,
covenants, and other terms and provisions of the Credit Agreement.
     The parties hereto hereby request that the Designated Borrower be entitled
to receive Loans under the Credit Agreement, and understand, acknowledge and
agree that neither the Designated Borrower nor the Company on the Designated
Borrower’s behalf shall have any right to request any Loans for its account
unless and until the date five Business Days after the effective date designated
by the Administrative Agent in a Designated Borrower Notice delivered to the
Company and the Lenders pursuant to Section 2.14 of the Credit Agreement.
     This Designated Borrower Request and Assumption Agreement shall constitute
a Loan Document under the Credit Agreement.
Exhibit G to Amended and Restated Credit Agreement

-1-



--------------------------------------------------------------------------------



 



     THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

              [DESIGNATED BORROWER]  
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
              GRANT PRIDECO, INC.  
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Exhibit G to Amended and Restated Credit Agreement

-2-



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF DESIGNATED BORROWER NOTICE
Date:                     , _____
     To: Grant Prideco, Inc.
     The Lenders party to the Credit Agreement referred to below
     Ladies and Gentlemen:
     This Designated Borrower Notice is made and delivered pursuant to
Section 2.14 of that certain Amended and Restated Credit Agreement, dated as of
August 31, 2006 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Grant Prideco, Inc. (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, Bank of America, N.A. as Syndication
Agent, Wells Fargo Bank, National Association as Administrative Agent, US Swing
Line Lender, and an L/C Issuer, HSBC Bank plc as UK Swing Line Lender and an L/C
Issuer, and JPMorgan Chase Bank, N.A., as Documentation Agent, and reference is
made thereto for full particulars of the matters described therein.
     The Administrative Agent hereby notifies Company and the Lenders that
effective as of the date hereof [                                        ] shall
be a Designated Borrower and may receive Loans for its account on the terms and
conditions set forth in the Credit Agreement.
     This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

              WELLS FARGO BANK, NATIONAL ASSOCIATION,     as Administrative
Agent
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Exhibit H to Amended and Restated Credit Agreement

-1-